Exhibit 10.35

***Text Omitted and Filed Separately with    

the Securities and Exchange Commission.       

Confidential Treatment Requested Under       

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

DEVELOPMENT, MANUFACTURING AND SUPPLY AGREEMENT

THIS DEVELOPMENT, MANUFACTURING AND SUPPLY AGREEMENT (“Agreement”) is made and
entered into as of March 20, 2015 (the “Effective Date”), by and between
CELLADON CORPORATION, a Delaware corporation with offices at 11988 El Camino
Real, Suite 650, San Diego, CA 92130-3579, USA (“Celladon”), and NOVASEP, INC.,
a New Jersey corporation having offices at 23 Creek Circle, Boothwyn, PA 19061,
USA (“Novasep”).

RECITALS

WHEREAS, Celladon is engaged in the development of its proprietary AAV1/SERCA2a
gene therapy candidate known as MYDICAR® (“Mydicar”);

WHEREAS, Novasep, through its affiliate Henogen (as defined below), provides
contract manufacturing services to the biopharmaceutical industry, including
process and analytical transfer, downstream and upstream process development,
process scale-up and validation, and cGMP manufacturing services with respect to
viruses and viral vectors for use in pharmaceutical products;

WHEREAS, Celladon and Novasep are parties to that certain letter agreement dated
as of December 19, 2014 (the “Letter Agreement”);

WHEREAS, as described in the Letter Agreement, Celladon and Novasep wish to
enter into a collaborative relationship related to Celladon’s proprietary
AAV1-based vector containing the expression cassette for SERCA2a, the active
pharmaceutical ingredient of Mydicar, pursuant to which (i) the parties would
implement a transfer program to enable Novasep to produce bulk drug substance of
such active pharmaceutical ingredient on behalf of Celladon for use in the
production of Mydicar for commercial distribution, (ii) Novasep would make
facility modifications necessary for the manufacture of such bulk drug substance
and perform process development, scale-up and validation services necessary for
commercial production of such bulk drug substance, and (iii) Novasep would
manufacture and supply such bulk drug substance to Celladon for use in the
production of Mydicar for commercial distribution (collectively, the “Project”);

WHEREAS, pursuant to the Letter Agreement, Celladon and Novasep agreed to
certain binding rights and obligations with respect to preliminary Project
activities that the parties wished to commence, or reserve capacity for (as
applicable), prior to the negotiation and execution by the Celladon and Novasep
of a definitive agreement governing the Project; and

WHEREAS, the parties now wish to enter into this Agreement to govern the
relationship between the parties and to define the conditions under which
Novasep will perform the development and manufacturing services described above
with respect to Product (defined below); in each case, on the terms and subject
to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Celladon and Novasep
hereby agree as follows:

 

1.



--------------------------------------------------------------------------------

1. DEFINITIONS

1.1 “Acceptance Period” shall have the meaning set forth in Section 5.2(a).

1.2 “Additional Amount” shall have the meaning set forth in Section 7.1.

1.3 “Affiliate” shall mean, with respect to a company or other business entity
(including a party hereto), any other company or business entity controlled by,
controlling, or under common control with such company or other business entity.
For the purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of more than 50% of the
outstanding voting securities of a corporation or comparable equity interest in
any other type of entity, or otherwise having the power to direct the management
and policies of such corporation or other entity.

1.4 “Applicable Law” shall mean any applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of relevant
government agencies, that may be in effect from time to time in the applicable
country or jurisdiction, and that may apply to the Development Services and/or
the manufacture and supply of the Product under this Agreement.

1.5 “Batch” shall mean […***…].

1.6 “Batch Documentation” shall have the meaning set forth in Section 5.1.

1.7 “Batch Price” shall mean, with respect to a particular cGMP […***…] to be
supplied by Novasep to Celladon hereunder, the amount that Celladon shall pay
Novasep for supply of such […***…] to Celladon as set forth in Section 7.2 and
Exhibit A hereto, subject to adjustment in accordance with Section 7.3.

1.8 “Batch Records” shall mean, with respect to a particular production run
conducted by Novasep for manufacturing one Batch of Product, the completed,
executed batch records, in the form of the Master Batch Records, containing all
the relevant manufacturing and in-process and batch release testing details and
information for such production run, including any deviations and out of
specification results. The contents of the Batch Records shall be as described
in the Quality Agreement.

1.9 “Batch Sample” shall have the meaning set forth in Section 5.1.

1.10 “Binding Period” shall have the meaning provided in Section 4.5(b).

1.11 “Business Day” shall mean any day other than a Saturday, a Sunday or any
public holiday in Seneffe, Belgium, or San Diego, California, USA.

1.12 “Celladon Background IP” shall mean any and all: (a) Information that:
(i) is either (A) Controlled by Celladon as of the Effective Date or
(B) developed or acquired by or on behalf of, and Controlled by, Celladon
independently from the activities contemplated by this

 

***Confidential Treatment Requested

 

2.



--------------------------------------------------------------------------------

Agreement during the Term; (ii) relates to, and is necessary or reasonably
useful for, the manufacture of Product; and (iii) is proprietary to, or is
maintained in confidence by, Celladon; including, without limitation, all
Celladon Materials; and (b) patent and other intellectual property rights
Controlled by Celladon that claim, cover or are appurtenant to any of the
foregoing; but excluding, in each case, Celladon Initial Project IP.

1.13 “Celladon Initial Project IP” shall have the meaning set forth in
Section 1.16(a).

1.14 “Celladon Materials” shall mean any and all cell lines, cell banks, virus
seed, viruses, viral vectors, reagents, reference standards and/or other
materials that Celladon may deem necessary to be transferred to Novasep, free of
charge, in order for Novasep to manufacture Product, including, without
limitation, […***…].

1.15 “Celladon Materials Specifications” shall mean the Celladon Materials’
attributes, characteristics, tests performed, acceptance criteria, storage and
packaging requirements to be mutually agreed by the parties before commencement
of the production run for the first Engineering Batch and to be attached hereto
as Exhibit B (which will be incorporated herein by this reference), as the same
may be amended or supplemented from time to time in accordance with this
Agreement.

1.16 “Celladon Materials Warranty” shall have the meaning set forth in
Section 9.2(a).

1.17 “Celladon New Project IP” shall have the meaning set forth in
Section 1.16(b).

1.18 “Celladon Project IP” shall mean any and all:

(a) (i) Information, inventions, developments and discoveries (whether or not
patentable) developed, conceived, invented, first reduced to practice, made or
generated by or on behalf of Novasep, any of its Affiliates, or any of Novasep’s
or its Affiliates’ respective subcontractors (either solely or jointly with
Celladon or others), in the course of performance of the Initial Project Plan
(as defined in the Letter Agreement) on or after the Collaboration Initiation
Date and prior to the Effective Date that constitute a modification or
improvement of, or that use or incorporate, Celladon’s Confidential Information;
and (ii) patent and other intellectual property rights in or to any of the
foregoing (collectively, “Celladon Initial Project IP”); and

(b) (i) Information, inventions, developments and discoveries (whether or not
patentable) developed, conceived, invented, first reduced to practice, made or
generated by or on behalf of Novasep, any of its Affiliates, or any of Novasep’s
or its Affiliates’ respective subcontractors (either solely or jointly with
Celladon or others), in the course of performance of the Services on or after
the Effective Date that (A) […***…], or (B) otherwise […***…]; including, in
each case, any of the foregoing that […***…]

 

***Confidential Treatment Requested

 

3.



--------------------------------------------------------------------------------

[…***…]; and (ii) patent and other intellectual property rights in or to any of
the foregoing (collectively, “Celladon New Project IP”).

1.19 “Celladon Technology” shall mean Celladon Background IP and Celladon
Project IP.

1.20 “cGMP” shall mean the current standards for the manufacture of
pharmaceutical products, pursuant to (a) the FD&C Act (21 U.S.C. 321 et seq.);
(b) relevant United States regulations in Title 21 of the United States Code of
Federal Regulations (including Parts 11, 210, 211, 600 and 610); (c) EC
Directive 2003/94/EC of October 8, 2003; (d) the EC Guide to Good Manufacturing
Practice for Medicinal Products Part II; (e) International Conference on
Harmonization (ICH) ICH Q7 Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients; and (f) all additional Regulatory Authority
documents or regulations that replace, amend, modify, supplement or complement
any of the foregoing.

1.21 “cGMP Batch” shall mean a Batch that is required under the Scope of Work,
the applicable Project Plan or a Purchase Order to be manufactured in compliance
with cGMP.

1.22 “CMC” shall mean chemistry, manufacturing and controls.

1.23 “Collaboration Initiation Date” shall mean December 19, 2014.

1.24 “Commercially Reasonable Efforts” means, as it relates to either Novasep or
Celladon hereunder, the expenditure by such party of the efforts and resources
with respect to a particular task or set of activities in a manner […***…] stage
in development and life cycle.

1.25 “Confidential Information” of a party shall mean, subject to the exceptions
set forth in Section 10.2, any and all Information that was or is disclosed,
transferred or made available by or on behalf of such party (the “Disclosing
Party”) to the other party (the “Receiving Party”) pursuant to or in connection
with the Letter Agreement (including the Initial Project Plan) or this
Agreement, whether in writing, orally, visually or otherwise. For the avoidance
of doubt, and without limiting the generality of the foregoing, the
Manufacturing Process, the Specifications and the Celladon Materials are
Confidential Information of Celladon. In addition, for purposes of this
Agreement, “Confidential Information” (as defined in the Confidentiality
Agreement) disclosed or transferred by Celladon to Groupe Novasep SAS pursuant
to the Confidentiality Agreement shall be considered Confidential Information of
Celladon, and “Confidential Information” (as defined in the Confidentiality
Agreement) disclosed or transferred by Groupe Novasep SAS to Celladon pursuant
to the Confidentiality Agreement shall be considered Confidential Information of
Novasep. For the avoidance of doubt, and without limiting the generality of the
foregoing, the Novasep Background IP is Confidential Information of Novasep and
the Celladon Background IP is Confidential Information of Celladon, even if any
patents or patent applications covering the foregoing become published or
otherwise are in the public domain. Notwithstanding the foregoing, the

 

***Confidential Treatment Requested

 

4.



--------------------------------------------------------------------------------

parties agree that all Celladon Project IP shall be considered the Confidential
Information of Celladon, and Celladon shall be considered the “Disclosing Party”
and Novasep shall be considered the “Receiving Party” with respect thereto.

1.26 “Confidentiality Agreement” shall mean the Mutual Confidential Disclosure
Agreement between Celladon and Groupe Novasep SAS dated August 15, 2011, as
amended by the Letter Agreement.

1.27 “Control” or “Controlled” shall mean, with respect to any Information,
material, or patent or other intellectual property rights, possession by an
entity of the ability (whether by ownership, license or otherwise) to grant
access to, to grant use of, or to grant a license or a sublicense of or under
such Information, material, or patent or other intellectual property rights
without violating or conflicting with any agreement with or rights of a Third
Party.

1.28 “Development Services” shall have the meaning set forth in Section 7.1.

1.29 “Disclosing Party” shall have the meaning set forth in Section 1.24.

1.30 “EMA” shall mean the European Medicines Agency, or any successor thereto
having the administrative authority to regulate the development and marketing of
human pharmaceutical products in the European Union.

1.31 “Engineering Batch” shall mean a Batch that is intended to demonstrate the
transfer of the Manufacturing Process to the Novasep Facility.

1.32 “Engineering Batch Specifications” shall mean the specifications that will
be applicable to the Engineering Batches to be produced by Novasep under this
Agreement.

1.33 “FDA” shall mean the United States Food and Drug Administration, or any
successor thereto having the administrative authority to regulate the
development and marketing of human pharmaceutical products in the United States.

1.34 “FD&C Act” shall mean the United States Food, Drug and Cosmetic Act, as
amended, and any regulations promulgated thereunder.

1.35 “Final Product” shall mean Mydicar, in finished form, containing Product
supplied by Novasep hereunder.

1.36 “First Extension Option” shall have the meaning set forth in
Section 11.1(a).

1.37 “Henogen” shall mean Novasep’s Belgian Affiliate who owns the Novasep
Development Site and the Novasep Facility and who will primarily perform the
Development Services and manufacture the Product under this Agreement.

1.38 “Information” shall mean any and all (a) information, results and data,
including discoveries, improvements, processes, methods, protocols, formulas,
techniques, inventions, know-how and trade secrets, scientific, chemical,
pharmaceutical, toxicological, biochemical, and biological, data, and
information relating to the results of tests, assays, methods, processes,

 

5.



--------------------------------------------------------------------------------

and specifications, and/or other documents containing information and related
data, and any assay control, regulatory, and any other test results or
information, regulatory, manufacturing, financial and commercial information or
data, and (b) compositions of matter, cells, cell lines, viruses, viral vectors,
and other physical, biological or chemical materials.

1.39 “Initial Forecast” shall have the meaning set forth in Section 4.5.

1.40 “Initial Term” shall have the meaning set forth in Section 11.1.

1.41 “Letter Agreement” shall have the meaning set forth in the recitals to this
Agreement.

1.42 “Licensee” shall mean any Third Party to which Celladon or its Affiliate
grants a license to make, have made, use, sell, have sold, offer for sale or
import Product.

1.43 “Manufacturing Process” shall mean the production process for the
manufacture of Product as defined in the Master Batch Records.

1.44 “Manufacturing Schedule” shall have the meaning set forth in Section 4.3.

1.45 “Manufacturing SOPs” shall mean the specific methods, techniques, processes
and standard operating procedures that are to be used by Novasep to manufacture
Product, including the applicable Quality Control Procedures.

1.46 “Master Batch Records” shall mean the master or unexecuted batch records
for Product as established by mutual written agreement of the parties, including
the applicable Manufacturing SOPs, the in-process testing and QA/QC testing for
such Product, which are to be used in the manufacture and testing of Product by
Novasep hereunder.

1.47 “Maximum Capacity” shall mean the total number of Batches of Product that
can be produced in one calendar year at the Modified Novasep Facility, with the
Modified Novasep Facility operating […***…] hours per day and for […***…] days
in the year. Starting in 2017, the Maximum Capacity for the Modified Novasep
Facility will be determined, by extrapolating to a full calendar year the actual
manufacturing cycle times experienced by Novasep in the Modified Novasep
Facility for Product during the most recent manufacturing campaign, after the
first half of the campaign, and if applicable the days required for preventive
maintenance at the Novasep Facility. As of the Effective Date, the parties
believe that the “Maximum Capacity” of the Modified Novasep Facility will be
[…***…] Batches in one calendar year.

1.48 “Modified Novasep Facility” shall mean the Novasep facility as modified by
the Novasep Facility Modifications.

1.49 “Mydicar” shall have the meaning set forth in the recitals to this
Agreement.

1.50 “Non-Conforming Batch” shall have the meaning set forth in Section 5.2(c).

1.51 “Novasep Background IP” shall mean any and all: (a) Information that:
(i) is either (A) Controlled by Novasep as of the Effective Date or
(B) developed or acquired by or on

 

***Confidential Treatment Requested

 

6.



--------------------------------------------------------------------------------

behalf of, and Controlled by, Novasep independently from the activities
contemplated by the Letter Agreement or this Agreement during the Term; (ii) may
be useful for the manufacture of Product, including QA/QC testing and processes;
and (iii) is proprietary to, or is maintained in confidence by, Novasep; and
(b) patent and other intellectual property rights Controlled by Novasep that
claim, cover or are appurtenant to any of the foregoing. Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, the parties
hereby agree that “Novasep Background IP” specifically excludes: (x) all
Confidential Information of Celladon disclosed to Novasep prior to the Effective
Date, whether pursuant to the Confidentiality Agreement, pursuant to the Letter
Agreement or otherwise; (y) all Celladon Materials; and (z) all Celladon Initial
Project IP.

1.52 “Novasep Development Site” shall mean the Novasep facility owned and
operated by Henogen and located at 12 rue des Professeurs Jeener et Brachet,
B-6041, Gosselies, Belgium, which will be used to conduct some of the technology
transfer and development work contemplated under this Agreement.

1.53 “Novasep Facility” shall mean the applicable manufacturing suite at
Novasep’s manufacturing facility owned and operated by Henogen and located at
Rue de la Marlette n°14 (Zoning C), B-7180 Seneffe, Belgium, or any other
manufacturing facility that is owned or controlled by Novasep or its Affiliate
and is agreed to by Celladon in writing to be used to manufacture Product.

1.54 “Novasep Facility Modifications” shall mean the modifications to be made by
Novasep and/or its subcontractors to the Novasep Facility, as described in
Module 1 of the Scope of Work, including the procurement, installation and
validation at the Novasep Facility of the equipment specified in Module 1b of
the Scope of Work.

1.55 “Novasep Facility Modifications Costs” shall have the meaning set forth in
Section 3.2.

1.56 “Novasep Project IP” shall mean any and all: (a) Information, inventions,
developments and discoveries (whether or not patentable) developed, conceived,
invented, first reduced to practice, made or generated solely by or on behalf of
Novasep, any of its Affiliates, or any of Novasep’s or its Affiliates’
respective subcontractors, in the course of performance of the Services on or
after the Effective Date, that, in each case, do not constitute Celladon New
Project IP; and (b) patent and other intellectual property rights in or to any
of the foregoing. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, the parties hereby agree that “Novasep Project IP”
specifically excludes: (x) all Confidential Information of Celladon disclosed to
Novasep on or after the Effective Date, including without limitation, Celladon
Background IP; (y) all Celladon Materials; and (z) all Celladon Project IP. For
the sake of clarity, even if an item described in clause (a) of the first
sentence of this Section 1.56 is developed or generated by or on behalf of
Novasep […***…], such item will nonetheless be considered […***…], provided that
(i) […***…] and (ii) […***…].

 

***Confidential Treatment Requested

 

7.



--------------------------------------------------------------------------------

1.57 “Patented Novasep Background IP” shall have the meaning set forth in
Section 8.3(b)(ii).

1.58 “PGT” shall have the meaning set forth in Section 2.1.

1.59 “POT” shall have the meaning set forth in Section 2.1.

1.60 “Product” shall mean bulk drug substance of Celladon’s proprietary
AAV1-based vector containing the expression cassette for SERCA2a, the active
pharmaceutical ingredient of Mydicar.

1.61 “Product Warranty” shall have the meaning set forth in Section 9.3(b).

1.62 “Project Plan” shall have the meaning set forth in Section 2.2(b).

1.63 “Purchase Order” shall mean a purchase order submitted by Celladon in
accordance with Section 4.3 for one or more cGMP Batches.

1.64 “Quality Agreement” shall mean the quality agreement to be entered into by
the parties as of the Effective Date setting forth the respective
responsibilities of the parties in relation to quality as required for
compliance with cGMP, as the same may be amended from time to time by mutual
written agreement of the parties. The parties shall cooperate in good faith and
use Commercially Reasonable Efforts to complete and enter into the Quality
Agreement by end of June 2015. To the extent the parties are unable to agree as
provided above after using good faith efforts to do so for a period of sixty
(60) days, such issue shall be referred to the Chief Executive Officers of the
parties in accordance with Section 13.1, and thereafter, if not agreed, subject
to Section 13.2. In the case of any conflict between this Agreement and the
Quality Agreement, the terms of this Agreement shall control.

1.65 “Quality Control Procedures” shall mean the quality control and quality
assurance program established by Novasep for Product manufactured hereunder,
which shall be consistent with the Specifications and shall comply with
Novasep’s obligations under the Quality Agreement, applicable industry
standards, cGMP and Applicable Law.

1.66 “Receiving Party” shall have the meaning set forth in Section 1.24.

1.67 “Regulatory Approval” shall mean any approvals (including supplements,
amendments, pre-marketing and post-marketing approvals, and pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority or other governmental entity, necessary for the
manufacture, distribution, use or sale of Product or Final Product in a
regulatory jurisdiction.

1.68 “Regulatory Authority” shall mean the FDA in the United States, the EMA in
the European Union or the applicable national regulatory authority in a European
Union member state, as applicable, or the equivalent regulatory authority or
entity having the responsibility, jurisdiction, and authority to approve the
manufacture, use, importation, packaging, labeling, marketing and sale of
pharmaceutical products in any other country or regulatory jurisdiction.

 

8.



--------------------------------------------------------------------------------

1.69 “Release” shall mean with respect to a Batch of Product the issuance by
Novasep of a certificate of analysis and a certificate of compliance (cGMP
Statement) for such Batch and the disposition of such Batch to release status.

1.70 “Scope of Work” shall mean the scope of work document attached to this
Agreement as Exhibit B, which sets forth the parties’ agreed plans and schedule
for performing the technology transfer, equipment and materials purchase,
equipment installation and validation, process development, scale-up and
validation services, engineering and validation runs and other related
activities as contemplated by this Agreement for preparing the Novasep Facility
to be qualified for commercial manufacture of Product, as such scope of work may
be amended from time to time by the PGT or by mutual written agreement of the
parties.

1.71 “Second Extension Option” shall have the meaning set forth in
Section 11.1(b).

1.72 “Specifications” shall mean the product attributes, characteristics, tests
performed, acceptance criteria, storage and packaging requirements for Product
consistent with the regulatory specifications described in Celladon’s regulatory
submissions for Product, to be mutually agreed by the parties before
commencement of the production run for the first Engineering Batch and to be
attached hereto as Exhibit C (which will be incorporated herein by this
reference), as the same may be amended or supplemented from time to time in
accordance with this Agreement. To the extent the parties are unable to agree as
provided above after using good faith efforts to do so for a period of […***…]
([…***…]) days, such issue shall be referred to the Chief Executive Officers of
the parties in accordance with Section 13.1, and thereafter, if not agreed,
subject to Section 13.2.

1.73 “Supply Failure” shall mean the failure by Novasep to supply the […***…],
conforming to the Product Warranty, ordered by Celladon […***…] by, or within
[…***…] days after, the delivery date in the applicable Manufacturing Schedule,
except to the extent such failure is due to […***…] or to […***…] or the
[…***…].

1.74 “Take or Pay Compensation” shall have the meaning set forth in
Section 4.4(c).

1.75 “Technology Transfer Plan” shall mean the written plan for the transfer by
Celladon to Novasep of the technology, processes and analytics necessary to
enable Novasep to produce Product on behalf of Celladon, including the schedule
for completion of such transfer, the initial version of which plan is set forth
in the Scope of Work, and which may be amended from time to time by the POT or
the PGT in accordance with Article 2.

1.76 “Term” shall have the meaning set forth in Section 11.1.

1.77 “Third Party” shall mean any entity or individual other than Celladon and
Novasep and their respective Affiliates.

1.78 “Validation Batch” shall mean a Batch that is produced with the intent to
show reproducibility of the Manufacturing Process and is required to complete
process validation studies.

 

***Confidential Treatment Requested

 

9.



--------------------------------------------------------------------------------

1.79 “Validation Criteria” shall have the meaning set forth in Section 3.5.

 

2. PROJECT MANAGEMENT AND GOVERNANCE

2.1 Objective. Celladon and Novasep acknowledge and agree that effective
communication between the parties at both the operational level and the
management level is essential for the achievement of the objectives of the
Project. In order to facilitate such communication, the parties shall establish
a Project Operational Team (“POT”) and a Project Governance Team (“PGT”), having
the respective responsibilities set forth below in this Article 2. Each party
shall be responsible for ensuring that, at all times, its representatives on the
POT and PGT act reasonably and in good faith in carrying out their respective
responsibilities hereunder.

2.2 Project Operational Team. The POT shall be composed of appropriate Celladon
and Novasep technical experts having operational responsibility within their
respective organizations for the implementation and performance of the Scope of
Work. The POT shall meet, in person or by teleconference or videoconference, at
regular intervals specified in the Scope of Work (or at such other intervals as
the POT deems necessary and appropriate). The POT will operate by consensus with
each party’s POT representatives collectively having one vote. All meetings of
the POT shall be documented in written minutes generated initially by a
representative of Novasep, and later, upon request of Celladon, by each party,
on an alternating basis, beginning with Celladon, and in any case circulated
within two Business Days of the POT’s meeting, and then approved by both
parties’ representatives on the POT. The POT’s overall responsibility shall be
to encourage and facilitate ongoing cooperation and communication between the
parties regarding the progress and results of Scope of Work activities. Other
responsibilities of the POT shall include:

(a) periodically reviewing and, from time to time as necessary or appropriate,
preparing and recommending to the PGT for approval amendments and updates to the
Scope of Work;

(b) as the POT deems necessary or appropriate, developing and approving, and
thereafter overseeing the completion of from time to time, one or more
individual project plans for specific Scope of Work activities setting forth the
technical details of such activities, including, without limitation, technical
specifications of deliverables from such activities, and the schedule for
performance of such activities or delivery of such deliverables (each, a
“Project Plan”), including, without limitation, the Technology Transfer Plan,
provided that each such Project Plan and any amendment thereto shall be
consistent with the then-current Scope of Work; and

(c) discussing and attempting in good faith to resolve technical issues that may
arise in the performance of the Scope of Work or any Project Plan, including the
Technology Transfer Plan, and attempting to resolve any disagreements as to
matters that are contemplated under the Scope of Work to be agreed upon by the
parties.

If the POT is unable to reach consensus regarding any matter for which it is
responsible, such matter shall be referred to the PGT for attempted resolution.
Within one Business Day after

 

10.



--------------------------------------------------------------------------------

each POT meeting, Novasep shall deliver to the POT and the PGT a written
progress report regarding the Development Services, as more fully described in
the Scope of Work.

2.3 Project Governance Team. The PGT shall be composed of an equal number of
appropriate members of Celladon’s and Novasep’s respective management teams
having appropriate technical credentials, experience, knowledge, and
decision-making authority within their respective organizations. The PGT shall
meet, in person or by teleconference or videoconference, at regular intervals
specified in the Scope of Work and on an ad hoc basis as necessary from time to
time. Each party shall designate one of its PGT representatives to serve as a
co-chair of the PGT, and to that end, Paul Cleveland shall be the co-chair from
Celladon, and Jerome Bedier will be the co-chair from Novasep as of the
Effective Date. The parties’ respective PGT co-chairs or their designees shall
be responsible for jointly preparing meeting materials for each regularly
scheduled PGT meeting, including an agenda setting forth the topics and issues
to be addressed at such meeting and updates regarding the status, progress and
results of Project activities and sending such materials to all PGT members five
business days before the applicable meeting, and all meetings of the PGT shall
be documented in written minutes generated by a party’s co-chair, on an
alternating basis, beginning with Novasep, and circulated within two Business
Days of the PGT’s meeting, and then approved by both parties’ representatives on
the PGT. Subject to Section 2.4, the PGT shall have decision-making authority
with respect to major matters relating to the Project, including, without
limitation:

(a) approval of amendments to the Scope of Work;

(b) prioritization of efforts, including work sequences, under the Scope of
Work;

(c) discussion and approval of corrective actions to address breakdowns or
deficiencies in communications between the parties relating to the Project or
other significant issues arising in the performance of the Project; and

(d) resolving disputes referred to it by the POT, including any disputes arising
between the parties with respect to matters to be agreed upon by the parties
under the Scope of Work.

Decisions of the PGT shall be made by unanimous vote with each party’s PGT
representatives collectively having one vote. No vote of the PGT may be taken
unless at least one of each party’s representatives is present for the PGT vote.
If, despite the good faith efforts of the parties’ representatives on the PGT,
the PGT is unable to reach a unanimous decision with regard to any matter within
its authority within a reasonable period, then such matter shall be referred to
the Chief Executive Officer of Celladon and the Head of the “Biopharma Business
Unit” of Novasep, who shall promptly meet and attempt in good faith to resolve
such matter within fifteen (15) days. If such officers are unable to resolve
such matter within such fifteen-day period, the matter shall be resolved by
binding arbitration in accordance with Section 13.2. Within three (3) Business
Days after each PGT meeting, Novasep shall draft and provide to Celladon for
review a report of such PGT meeting, which Celladon shall review and approve or
modify (as applicable) within two Business Days of receipt and which shall be
finalized and released no later than five Business Days after such PGT meeting.

 

11.



--------------------------------------------------------------------------------

2.4 Limitations on POT and PGT Authority. Neither the POT nor the PGT shall have
any right, power or authority:

(a) to determine any issue in a manner that would conflict with the express
terms and conditions of this Agreement;

(b) to modify or amend the terms and conditions, or waive any provision, of this
Agreement; or

(c) to amend or modify the amount or timing of any payment obligation of
Celladon to Novasep hereunder or to impose any additional payment obligation on
Celladon.

 

3. DEVELOPMENT SERVICES

3.1 Technology Transfer. Under the terms of the Letter Agreement, the parties
initiated a program of transferring specific technology and materials relating
to the manufacture of Product to enable the commencement of manufacturing
scale-up and validation by Novasep promptly after the entry into this Agreement.
The parties shall use Commercially Reasonable Efforts to complete, as promptly
as practicable after the Effective Date, the transfer to Novasep of such
Celladon Background IP, including Celladon Materials, as are required for
commencement of such manufacturing scale-up and validation by Novasep, and such
existing development reports, previous campaign reports, previous transfer
reports and other data and documentation necessary to support the validation
strategy set forth in the Scope of Work, in each case, in accordance with the
Technology Transfer Plan. Novasep shall keep Celladon regularly and fully
informed of Novasep’s progress in completing the technology transfer, including
permitting appropriate Celladon employees or representatives to visit and
inspect the Novasep Development Site or the Novasep Facility in connection with
conducting such work. Subject to Celladon’s payment obligations set forth in
Section 7.1, each party shall bear its own costs in effecting and completing
such technology transfer.

3.2 Facility Modification; Equipment Purchase and Installation. Novasep
undertakes and agrees to invest in, and to complete as soon as reasonably
possible, the modifications to the Novasep Facility described in Module 1 of the
Scope of Work, including the procurement, installation and validation at the
Novasep Facility of the equipment specified in Module 1b of the Scope of Work.
It is foreseen that the overall costs for such modification by Novasep and/or
its subcontractors of the Novasep Facility Modifications will not be greater
than EUR […***…] ([…***…]€) (the “Novasep Facility Modifications Costs”), which
amount shall be paid by Celladon to Novasep during the period in which Novasep
delivers the Development Services, and as part of the Development Services fees
paid pursuant to Section 7.1(a), including EUR […***…] ([…***…] €) of the
Novasep Facility Modifications Costs, which are […***…]. Novasep will use
Commercially Reasonable Efforts (i) to complete such facility modifications,
procurement, installation and validation on a schedule that permits completion
of validation of the Manufacturing Process and initiation of cGMP manufacture of
Product at the Modified Novasep Facility substantially in accordance with the
schedule set forth in the Scope of Work, and (ii) to maintain all costs and
expenses relating to such facility modifications, procurement, installation and
validation below the Novasep Facility

 

***Confidential Treatment Requested

 

12.



--------------------------------------------------------------------------------

Modifications Costs. Celladon shall use Commercially Reasonable Efforts to
cooperate with Novasep in its efforts to complete such activities. Novasep shall
provide documentation to support the engineering design of the modifications to
the Novasep Facility, and all Novasep Facility Modifications Costs, and Celladon
shall review and sign off on the required documents relating to such facility
modifications and equipment validation as specified in the Quality Agreement or
as otherwise agreed to by the parties in writing prior to the execution of the
Quality Agreement and shall use Commercially Reasonable Efforts to complete such
sign off within […***…] ([…***…]) Business Days of receipt of the documents and
all information needed for such review and sign off, provided that Novasep has
submitted to Celladon drafts of such documents as soon as reasonably available.
It is understood that such Novasep Facility Modifications and equipment
procurement, installation and validation are essential to enable Novasep to
commercially manufacture Product at the Novasep Facility on behalf of Celladon
in the manner and within the timelines specified in the Scope of Work and this
Agreement. Subject to Celladon’s payment obligations set forth in Section 7.1,
Novasep shall pay all Novasep Facility Modifications Costs, and all Novasep
Facility Modifications shall be solely and fully owned by Novasep.

3.3 Use of the Modified Novasep Facility; Celladon’s Right of First Refusal.

(a) The Modified Novasep Facility will be designed to be capable of production
of multiple products, including the Product; provided, however, that Celladon
shall have until […***…] to determine, by written notice to Novasep, in its sole
discretion whether to permit the Modified Novasep Facility to be multi-purpose,
or whether to have the facility be maintained as a dedicated facility.

(b) If Celladon so elects the Modified Novasep Facility to be multi-purpose,
then Novasep will have the right to use the Modified Novasep Facility not only
for the manufacture of Products for Celladon, but also for the manufacture of
other products (for itself or any of its other customers), provided that:
(i) the use of the Modified Novasep Facility during the Term for a product other
than Product does not impact Novasep’s ability to deliver to Celladon Product
conforming to the Specifications and manufactured and released in compliance
with cGMP in the quantities and on the schedule specified in Celladon’s
then-pending Purchase Orders and the Binding Period of the current Forecast;
(ii) prior to Regulatory Approval of Product, any use of the Modified Novasep
Facility during the Term for any product other than Product does not delay, or
impair Celladon’s ability to obtain, Regulatory Approval of Product; (iii) prior
approval has been obtained from all relevant Regulatory Authorities for the
manufacture of Product in a multi-product facility; and (iv) Novasep can
demonstrate to Celladon’s reasonable satisfaction that it is able to effectively
clean the production facility so as to avoid cross contamination of the Product
with other products. In addition, Novasep and Celladon shall agree in writing on
changeover and cleaning procedures, testing, and necessary qualification to
support multi-product use of the Modified Novasep Facility.

(c) If Celladon elects instead under Section 3.3(a) that the Novasep Modified
Facility be a dedicated facility (i.e. the Novasep facility, including the
Novasep Facility Modifications), then the following provisions shall apply:

 

***Confidential Treatment Requested

 

13.



--------------------------------------------------------------------------------

(i) The First Extension Option shall be deemed as granted by Celladon; and

(ii) Celladon shall pay to Novasep each calendar year during the Term an amount
(the “Make-Whole Amount”) corresponding to […***…] percent ([…***…]%) of the
applicable Batch Price of the Batches of Product not produced in the unused
capacity of the dedicated Novasep Facility. The unused capacity of the dedicated
Novasep Facility corresponds to the difference between the Maximum Capacity
(which for purposes of this calculation means […***…] Batches / calendar year
unless mutually agreed upon by the parties) less the number of Batches ordered
by Celladon for such calendar year pursuant to a Purchase Order under
Section 4.4, or the minimum number of Batches to be purchased by Celladon in
that given calendar year pursuant to Section 4.4, whichever is the greater.
Notwithstanding the foregoing, such Make-Whole Amount shall not be due and owing
for any calendar year, or portion thereof, during which there exists any
shut-down or stoppage of the Modified Novasep Facility, for whatever reason,
other than stoppage for planned preventive maintenance for up to […***…] days
per calendar year as contemplated by Section 1.47.

(d) Notwithstanding Novasep’s potential rights under Section 3.3(b), during the
Term: (i) Novasep shall not manufacture any other product (for itself or any
other customer) within the Modified Novasep Facility concurrently with the
manufacture of Product; (ii) Novasep shall use the Modified Novasep Facility in
priority for the purpose of conducting the Development Services on behalf of
Celladon and performing Novasep’s manufacturing and supply obligations with
respect to quantities of Product set forth in Celladon’s then-pending Purchase
Orders and binding Forecasts; and (iii) at all times during each calendar year
of the then-current Term, Novasep shall reserve sufficient capacity in the
Modified Novasep Facility to manufacture the number of Batches that Celladon is
required to purchase and pay for (or, as applicable, pay the Take or Pay
Compensation for) under Section 4.4.

(e) Subject to Novasep’s compliance with Sections 3.3(b) and 3.3(d), should
Novasep have any available unused capacity in the Modified Novasep Facility
during the Term, then if Novasep’s rights under Section 3.3(b) become effective,
before making that capacity available for use for other products (of Novasep or
any of its other customers), Novasep shall first provide written notice to
Celladon setting forth the amount of available capacity, the period for which it
is available and the number of Batches of Product required to fill such
available capacity, and offering to make that capacity available to Celladon for
the manufacture of the Product. In the event that Celladon wishes to have
Novasep use the specified capacities (or a portion thereof) for the manufacture
of the Product, it shall provide notice in writing of such election within
[…***…] ([…***…]) business days of its receipt of Novasep’s notice of available
capacity, which Celladon election notice shall specify the number of Batches
(not to exceed the number set forth in Novasep’s notice of available capacity)
and be accompanied by a Purchase Order for such number of Batches, and in such
case Novasep will use such available capacity in the Modified Novasep Facility
for the manufacture of Product in accordance with such Purchase Orders and the
terms of this Agreement. If Celladon does not timely elect to have Novasep use
the specified capacities (or any portion thereof) for the manufacture of the
Product as set forth above, then, subject to Novasep’s compliance with
Sections 3.3(a) and 3.3(b), Novasep will have the right to use such capacities
(or the portion thereof that is not needed to manufacture the number of Batches
in Celladon’s election notice, as applicable) in the Modified Novasep Facility

 

***Confidential Treatment Requested

 

14.



--------------------------------------------------------------------------------

for other projects and products (of Novasep or any of its other customers) and,
notwithstanding the provisions of Section 4.3, Novasep will have no obligation
to accept any Purchase Order from Celladon which would require the use of any
such capacity.

If Novasep’s use of the Modified Novasep Facility for other products (of Novasep
or any of its other customers) results in Novasep not having sufficient capacity
in the Modified Novasep Facility to manufacture the applicable minimum number of
Batches that Celladon is required to purchase and pay for (or, as applicable,
pay the Take or Pay Compensation for) under Section 4.4 for any calendar year of
the Term, such failure to preserve sufficient capacity shall be considered a
material breach of this Agreement by Novasep, entitling Celladon, at its sole
option, to terminate this Agreement pursuant to Section 11.3(a), and if Celladon
elects not to exercise such right to terminate this Agreement, Celladon shall be
relieved of its obligations under Section 4.4 to purchase a minimum number of
Batches, solely with respect to the number of Batches that Novasep was unable to
manufacture as a result of such use of the Modified Novasep Facility for other
products.

3.4 Process Development and Scale-Up; Engineering Batches. Commencing promptly
after completion of the Technology Transfer Plan, Novasep shall:

(a) perform, at (i) the Novasep Development Site or (ii) subject to completion
of the Novasep Facility Modifications and equipment procurement, installation
and validation activities contemplated by Section 3.2, the Modified Novasep
Facility (as applicable, as specified in the Scope of Work), the process
development and scale-up activities for Product described in Modules 3 to 6 of
the Scope of Work and in any Project Plan(s) for such activities or study(ies)
that may be approved by the POT; and

(b) manufacture Engineering Batches at the Novasep Facility until it has
completed […***…] ([…***…]) Engineering Batches that conform to the Engineering
Batch Specifications, unless the parties mutually agree that a lesser number of
successful Engineering Batches has sufficiently demonstrated that the
Manufacturing Process has been successfully transferred to the Modified Novasep
Facility and could be operated therein in compliance with cGMP. The parties will
mutually agree to the Engineering Batch Specifications prior to commencement of
production of the first Engineering Batch and after Novasep completes process
transfer and has process experience from process studies. The parties
acknowledge […***…].

Novasep shall use Commercially Reasonable Efforts to complete such process
development and scale-up activities and such study(ies) and to manufacture the
required number of Engineering Batches on a schedule that permits the initiation
of validation studies, the manufacture of Validation Batches and the validation
of the Manufacturing Process at the Novasep Facility substantially in accordance
with the schedule set forth in the Scope of Work. Novasep shall disclose to
Celladon in written reports all results of such activities and studies and all
related deliverables (including the Engineering Batches) as required by the
Scope of Work and any applicable Project Plans.

3.5 Validation Batches. Prior to commencement of manufacture of Validation
Batches as described below in this Section 3.5, the parties shall mutually agree
in good faith on

 

***Confidential Treatment Requested

 

15.



--------------------------------------------------------------------------------

appropriate success criteria for the Validation Batches, which shall be
documented in a POT-approved Project Plan and shall include without limitation
conformity to the Specifications (“Validation Criteria”). Promptly after POT
approval of such Project Plan, Novasep shall manufacture in compliance with cGMP
and deliver to Celladon such number of Validation Batches meeting the Validation
Criteria as is mutually agreed by the parties to be sufficient to document the
operability and reproducibility of the Manufacturing Process and to permit the
parties to complete and file the regulatory documents necessary for commercial
manufacture of cGMP-compliant Product, as described in the Scope of Work and any
applicable Project Plans. The parties acknowledge that successful Validation
Batches may be commercially sold by or on behalf of Celladon after validation
has been achieved. If a particular Validation Batch supplied by Novasep fails to
meet the Validation Criteria or to conform to the Specifications, appropriate
representatives from each party shall meet and discuss and seek to determine the
causes of such Validation Batch having failed to meet the Validation Criteria or
conform to the Specifications and […***…]. The parties acknowledge and agree
that […***…].

3.6 Pre-Approval Regulatory Support. Novasep shall perform and support any
pre-approval regulatory activities (including preparing for and cooperating with
any pre-approval inspection by FDA, EMA or any other applicable Regulatory
Authority) reasonably requested by Celladon to support the filing by Celladon,
any of its Affiliates or any Licensee of applications for, or to obtain,
Regulatory Approval, for Product manufactured at the Novasep Facility, or Final
Product containing Product manufactured at the Novasep Facility (as applicable),
in the United States, the European Union or any of its member states, and any
other country or regulatory jurisdiction mutually agreed by the parties.
Celladon shall compensate Novasep for such pre-approval regulatory support
activities as set forth in the Scope of Work or the applicable Project Plan,
provided that any such regulatory support activities in connection with
applications for Regulatory Approval or Regulatory Approvals outside of the
United States and the European Union, including the costs or compensation
payable by Celladon therefor, shall be subject to prior written agreement of the
parties.

3.7 Stability Studies. Celladon shall conduct stability studies on Product from
the Engineering Batches manufactured by Novasep hereunder in accordance with
study protocols approved by the POT prior to Novasep commencing the manufacture
of Validation Batches under Section 3.5 above. Celladon shall prepare and
deliver to Novasep written reports setting forth the results of such stability
studies.

3.8 Language of Reports and Documents. Novasep shall provide to Celladon the
following documents and reports in English or in bilingual version (English and
French), at no additional cost beyond the payments specified in Section 7.1.:

[…***…]

 

***Confidential Treatment Requested

 

16.



--------------------------------------------------------------------------------

[…***…]

For Novasep’s […***…].

[…***…].

In addition, if requested by Celladon, Novasep will provide translation into any
language other than English of any documents relating to manufacture of Product,
for regulatory or any other purposes, and the reasonable costs for any such
additional translations shall be borne by Celladon.

3.9 Additional Services. Any services not contemplated by the Scope of Work,
including the compensation to be paid by Celladon to Novasep for such services,
would be separately negotiated in good faith and mutually agreed by the parties
in writing.

 

4. COMMERCIAL MANUFACTURE AND SUPPLY OF PRODUCT

4.1 Manufacture and Supply; Language of cGMP Documents. Except as set forth in
Section 3.4 in the case of Engineering Batches, Novasep shall manufacture at the
Novasep Facility and supply to Celladon cGMP Batches of Product conforming to
the Product Warranty in such quantities as ordered by Celladon in Purchase
Orders submitted to Novasep by Celladon in accordance with Section 4.3, subject
to the minimum annual purchase commitments set forth in Section 4.4. Novasep
shall manufacture all such Product in compliance with cGMP and in accordance
with the Manufacturing Process and shall complete and deliver to Celladon the
Batch Documentation for each Batch. Novasep’s manufacturing of a particular
Batch shall be deemed completed at such time as Novasep completes those release
activities for such Batch for which Novasep is responsible under the Quality
Agreement. For clarity, Celladon shall be solely responsible for the manufacture
and release of Final Product incorporating the Product supplied hereunder,
including all fill/finish activities and all packaging and labeling of Final
Product.

4.2 Language of GMP Documents. Novasep shall provide to Celladon the following
documents and reports with respect to cGMP Batches in English or in bilingual
version (English and French), at no additional cost beyond the payments
specified in Section 7.1:

[…***…]

 

***Confidential Treatment Requested

 

17.



--------------------------------------------------------------------------------

[…***…]

For Novasep’s […***…].

[…***…].

In addition, if requested by Celladon, Novasep will provide translation into any
language other than English of any documents relating to manufacture of Product,
for regulatory or any other purposes, and the reasonable costs for any such
additional translations shall be borne by Celladon.

4.3 Purchase Orders. To order Batches of Product to be supplied by Novasep,
Celladon shall provide to Novasep written Purchase Orders specifying the number
of Batches of Product ordered, the delivery destination(s) and the requested
delivery dates for the particular Batches. The quantity of Product ordered in
each Purchase Order shall be in whole numbers of Batches. No later than […***…]
days after Celladon’s delivery to Novasep of the Initial Forecast, Celladon
shall submit a written Purchase Order ordering the Batches of Product forecasted
for the Binding Period of the Initial Forecast. On a quarterly basis thereafter
during the Term, no later than seven days after delivery of each Forecast
pursuant to Section 4.5, Celladon shall submit a written Purchase Order for the
number of Batches of Product forecasted for the last quarter of the Binding
Period of such Forecast. Promptly after the submission of the Purchase Order for
the Binding Period of the Initial Forecast and on or about […***…] of each year
thereafter during the Term, the parties shall meet and discuss in good faith and
agree reasonably on the timing and schedule of the manufacturing campaigns to be
conducted by Novasep during the following calendar year to manufacture and
deliver the total number of Batches ordered for such calendar year and on the
delivery schedule for each of the Batches resulting from such manufacturing
campaign (such agreed schedule for a particular calendar year, the
“Manufacturing Schedule”). Each Manufacturing Schedule shall include the
expected delivery dates by calendar quarters of the Batches ordered for the
calendar year. Novasep shall accept and shall be deemed to accept each Purchase
Order submitted by Celladon in accordance with the terms of this Agreement,
subject to the Maximum Capacity. Purchase Orders for Product submitted by
Celladon shall reference this Agreement and shall be governed exclusively by the
terms contained herein. Any provision in any Purchase Order, invoice, or similar
document furnished by Celladon or Novasep that is in any way inconsistent with
the terms and conditions set forth in this Agreement is hereby rejected, unless
otherwise expressly agreed by the parties in writing.

4.4 Minimum Purchase Commitments.

(a) Initial Term. Subject to the terms and conditions of this Agreement,
Celladon hereby agrees to purchase and pay for, and to submit Purchase Orders
for, at least the minimum number of Batches of Product as set forth below during
2017 and 2018 at the applicable Batch Price specified in Section 7.2, subject to
Section 7.3:

 

***Confidential Treatment Requested

 

18.



--------------------------------------------------------------------------------

Calendar Year

  

Minimum Number of Batches

2017

   [***]

2018

   [***]

(b) Extension Terms. Subject to the terms and conditions of this Agreement, if
Celladon exercises its option to extend the Term by one or both Extension Terms,
Celladon hereby agrees to purchase and pay for, and to submit Purchase Orders
comprising Annual Orders for the purchase of, at least the minimum number of
Batches of Product as set forth below during (i) 2019 if Celladon exercises the
First Extension Option and (ii) 2020 if Celladon exercises the Second Extension
Option, in each case, at the applicable Batch Price for such year specified in
Section 7.2, subject to Section 7.3:

 

Calendar Year

  

Minimum Number of Batches

2019

   [***]

2020

   [***]

(c) Take-or-Pay. In the event that, in any calendar year, Celladon submits
Purchase Orders for fewer Batches than the applicable minimum Batch commitment
for such year set forth in Section 4.4(a) or 4.4(b), as applicable, Celladon
shall be obligated to pay to Novasep compensation as follows: the difference
between the actual quantity of Batches ordered by Celladon and the above
mentioned minimum number of Batches will be invoiced by Novasep to Celladon at a
price corresponding to […***…]% ([…***…] percent) of the then applicable Batch
Price (the “Take or Pay Compensation”). Such invoice(s) relating to
non-purchased quantities will be paid by Celladon to Novasep no later than
January 15th of the following year.

As an example, if Celladon purchases only […***…] ([…***…]) Batches of Product
in 2018, Celladon shall pay to Novasep a Take or Pay Compensation of […***…]
([…***…]) Batches x [[…***…] Euros] = […***…] EUR, the corresponding invoice to
be paid to Novasep no later than January 15th 2019.

4.5 Forecasts. No later than […***…] 1, 2016, and the first day of each calendar
quarter thereafter during the Term, Celladon shall provide Novasep with rolling
[…***…]-month (except as set forth below) forecasts setting forth its good faith
estimate, by month, of its expected orders and Batch requirements for Product
during the applicable period (each, a “Forecast”) as of the date of such
Forecast, with the first such Forecast to cover the […***…]-month period
beginning on January 1, 2017 (the “Initial Forecast”); provided, however, that:

(a) the forecasted number of Batches for any calendar year shall not exceed the
then-applicable Maximum Capacity;

(b) the first […***…] months period of each Forecast shall be binding upon
Celladon (each a “Binding Period”);

 

***Confidential Treatment Requested

 

19.



--------------------------------------------------------------------------------

(c) a Forecast need not cover any period after expiration of the then-current
Term; and

(d) if any Forecast provided by Celladon does cover any period after expiration
of the then-current Term, the forecasted Product orders for such post-expiration
period shall be non-binding.

4.6 Delivery Date. For each Purchase Order submitted by Celladon in accordance
with the terms of this Agreement, Novasep shall deliver to Celladon or
Celladon’s designee, at the delivery destination and by the delivery date
specified in such Purchase Order (or such other delivery date as agreed by the
parties), the specified quantity of Product conforming to the Product Warranty
and complying with the other applicable requirements under this Agreement.
Novasep shall immediately report to Celladon the occurrence of any event within
or beyond its control which is likely to affect delivery of any order of
Product, provided that the giving of such notice shall not relieve Novasep of
its obligations hereunder.

4.7 Shortfalls in Supply.

(a) If at any time following commencement of cGMP manufacture of Product at the
Novasep Facility, Novasep believes that it will be unable to deliver the number
of Batches ordered by Celladon for delivery during any period, Novasep shall
promptly provide written notice thereof to Celladon, which notice shall include
(i) the number of Batches that Novasep believes it will be unable to deliver,
(ii) the reasons for Novasep’s inability to deliver such number of Batches and
(iii) Novasep’s anticipated timeline for being able to deliver such number of
Batches (such notice, a “Shortfall Notice”). Following delivery of a Shortfall
Notice, Novasep shall be obligated to provide written notice(s) to Celladon
promptly in the event there are subsequent changes in the details covered by a
particular Shortfall Notice (e.g., if Novasep subsequently learns that it will
be able to deliver a greater or lesser number of Batches than previously
described in the Shortfall Notice or any prior update notice, or if Novasep’s
anticipated timelines for curing such shortfall change).

(b) Upon the occurrence of any Supply Failure, the parties, via the POT or PGT,
shall meet immediately and discuss in good faith all appropriate actions to
remedy and cure the Supply Failure. In any event Novasep shall use best efforts
to cure the Supply Failure as soon as possible (and in any event within […***…]
([…***…]) months), shall not manufacture any product other than Product in the
Novasep Facility until such Supply Failure is cured and shall provide Celladon
with regular and accurate reports on the status of its efforts and the actual
date that it expects to deliver the required amounts of Product on order.

(c) If a Supply Failure occurs, (i) Celladon shall be […***…]; and
(ii) Novasep’s rights under […***…], in each case until such time as such Supply
Failure is cured.

4.8 Labeling and Packaging. Novasep shall label and package Product supplied
hereunder in accordance with the applicable Manufacturing SOPs, the Quality
Agreement, Celladon’s reasonable directions and Applicable Law regarding
pharmaceutical products shipped in bulk.

 

***Confidential Treatment Requested

 

20.



--------------------------------------------------------------------------------

4.9 Storage and Handling. Novasep shall store and handle all Product as required
by the applicable Manufacturing SOPs, cGMP, and all established safety practices
for the Product.

4.10 Shipping; Risk of Loss. All shipments of Product by Novasep will be made
FCA (Incoterms 2010) the Novasep Facility (regardless of whether or not Novasep
provides assistance to Celladon for the organization of the shipment of Product
and/or chooses the shipping agent and common carrier on behalf of Celladon) to
the delivery destination specified in the applicable Purchase Order, and all
deliveries shall be in accordance with the shipping instructions of Celladon
and, unless otherwise agreed by the parties, using a common carrier specified by
Celladon. Novasep shall pay, on Celladon’s behalf, all costs of shipping,
storage, customs, duties, taxes, freight, insurance and other charges incurred
by Novasep in shipping Product (collectively, “Transport Costs”), unless
Celladon provides otherwise in writing on a Purchase Order. Celladon will
reimburse Novasep for the reasonable Transport Costs, without mark-up, actually
incurred by Novasep, and Novasep shall, upon Celladon’s request, provide written
documentation supporting such costs. Except as provided herein with respect to
any Non-Conforming Batch, risk of loss as to Product shipped to Celladon or its
designee hereunder shall pass to Celladon upon delivery of such Product to the
common carrier at the Novasep Facility where the Product was manufactured.
Novasep shall arrange to insure the shipment of the ordered Product as specified
by Celladon, in the name and on behalf of Celladon, at Celladon’s costs. Title
to Product delivered hereunder shall pass to Celladon upon payment to Novasep of
the corresponding invoice.

4.11 Celladon Materials. Celladon shall be responsible for ensuring that
adequate quantities of Celladon Materials, of appropriate quality, meeting the
Celladon Materials Specifications, are delivered to the Novasep Facility free of
charge in sufficient time for Novasep’s manufacture of the quantities of Product
ordered by Celladon. Novasep shall not be liable for any failure to perform or
delay in performing its obligations hereunder to the extent the late arrival of
Celladon Materials, or the quality of Celladon Materials, adversely affects
Novasep’s ability to perform such obligations. Celladon shall promptly provide
written notice to Novasep of the occurrence of any event within or beyond
Celladon’s control which is likely to prevent Celladon from complying with its
obligations under the first sentence of this Section 4.11, provided that the
giving of such notice shall not relieve Celladon of its obligations hereunder.

4.12 Raw Materials. Novasep shall be responsible for procuring all raw materials
needed for manufacturing Product, except for the Celladon Materials. The parties
shall jointly develop and agree on applicable specifications for raw materials.
Novasep shall source raw materials and consumables solely from qualified vendors
as specified in the Quality Agreement, and shall provide Celladon with the names
of all such vendors. If Celladon specifies a particular vendor for any such raw
material, Novasep shall procure such raw material solely from such
Celladon-specified vendor. Novasep shall conduct audits of vendors as required
by the Quality Agreement or applicable regulatory requirements or as reasonably
requested by Celladon.

4.13 Staffing and Resources. Novasep shall establish the necessary organization,
and shall at all times during the Term use Commercial Reasonable Efforts to
allocate sufficient time, effort and resources, and use personnel with
sufficient skills and experience, as, in each case, are

 

21.



--------------------------------------------------------------------------------

required to perform Novasep’s Product manufacturing and supply obligations under
this Article 4 on a timely basis and in accordance with the terms of this
Agreement.

4.14 Third Party Suppliers. Novasep acknowledges that, prior to the
Collaboration Initiation Date, Celladon entered into a facility construction and
commercial supply agreement for Product with a Third Party and that, under such
agreement, Celladon may become obligated to order from such Third Party a
certain percentage of Celladon’s and its Licensee’s annual global supply of
Product (subject to certain limits and adjustments set forth in such agreement).
Novasep further acknowledges and agrees that Celladon may enter into one or more
additional commercial manufacturing and supply agreements with Third Parties for
Product, without restriction, subject only to Celladon’s compliance with its
obligations under Section 4.4. Accordingly, the parties agree that Celladon
shall have no obligation to purchase any particular percentage of its commercial
requirements of Product from Novasep hereunder, subject only to Celladon’s
compliance with its obligations under Section 4.4.

 

5. QUALITY ASSURANCE AND ACCEPTANCE

5.1 Quality. Immediately upon manufacture of a Batch, Novasep shall conduct
those analytical tests of such Batch for which Novasep is responsible as
described in the Specifications, and shall deliver to Celladon or its designee
sample(s) of such Batch as required by the Specifications (the “Batch Sample”).
Celladon will provide the analytical test results of its testing of the Batch
Sample to Novasep for inclusion in the Batch Documentation. Prior to the
delivery of each Batch of cGMP Product, Novasep shall deliver to Celladon the
Batch Record and Master Batch Record for such Batch and such other documentation
with respect to such Batch as specified in the Quality Agreement (the “Batch
Documentation”).

 

5.2 Acceptance and Rejection.

(a) Promptly after Celladon’s or its designee’s receipt of all associated Batch
Documentation for a Batch, Celladon shall review such Batch Documentation to
determine whether or not it conforms to the Product Warranty. Celladon shall
notify Novasep in writing of Celladon’s determination as to the conformity or
non-conformity of the Batch to the Product Warranty, in each case by the later
of (i) […***…] days after receipt of the Batch Sample at Celladon’s designated
testing site and (ii) […***…] days after Celladon’s or its designee’s receipt of
the Batch Documentation, or such other period as may be specified in the Quality
Agreement (as applicable, the “Acceptance Period”). The Acceptance Period shall
be subject to extension by mutual written agreement of the parties for a
reasonable period in the event of delays in receipt of test results or if
additional testing or investigations into deviations from cGMP are necessary. If
the results of such analytical testing demonstrate that the Batch Sample fails
to conform to Specifications, or it is determined that manufacturing of Product
failed to meet the Product Warranty, Celladon shall notify Novasep in writing
thereof before expiration of the applicable Acceptance Period (as extended, if
applicable), after which time, if Celladon has not delivered written notice of
rejection, such Batch shall be deemed accepted by Celladon.

(b) If Novasep believes that a Batch has been improperly rejected, appropriate
quality representatives of the parties shall promptly discuss the matter in good
faith and attempt to reach mutual agreement as to the conformity or
non-conformity of the Batch Sample to the

 

***Confidential Treatment Requested

 

22.



--------------------------------------------------------------------------------

Specifications, or if cGMP deviations are material and may reasonably be
expected to impact product or process, or otherwise fail the Product Warranty
and as to the cause(s) of any non-conformity. If such representatives are unable
to reach mutual agreement within […***…] days, the parties shall, as applicable,
cause an independent laboratory reasonably acceptable to both parties, to
perform testing of samples of such Batch to determine whether or not such Batch
conforms to the Specifications and/or cause an independent GMP expert reasonably
acceptable to both parties to review Batch Documentation for such Batch to
determine whether or not such Batch was manufactured in accordance with cGMP
and, if ascertainable, to determine the cause(s) of such non-conformity. The
independent laboratory’s and/or independent GMP expert’s determination shall be
final and binding on the parties. The parties shall initially share the costs
associated with such testing and review equally, but the party against whom the
independent laboratory and/or independent GMP expert rules shall reimburse the
other party for the share of such costs initially borne by the other party
within 30 days after the independent laboratory and/or independent GMP expert
issues its determination.

(c) Celladon shall not be required to pay for cGMP Batch that does not conform
to the Product Warranty (a “Non-Conforming Batch”), provided that if Celladon
previously paid for such Non-Conforming Batch, then Novasep shall, at Celladon’s
option, either (i) replace the Non-Conforming Batch with a cGMP Batch that
conforms to the Product Warranty in accordance with Section 5.2(d), or (ii) if
Celladon elects not to have Novasep provide a replacement cGMP Batch, issue a
credit to Celladon in the amount of such payment or refund to Celladon the
amount of such payment, at Celladon’s election, within 30 days of Celladon’s
written request therefor.

(d) If Celladon elects to have Novasep replace a Non-Conforming Batch with a
cGMP Batch that conforms to the Product Warranty, then Novasep shall replace
such Non-Conforming Batch as promptly as practicable, and the parties’
respective rights and obligations with respect to such Non-Conforming Batch
shall be as set forth below.

(i) If the failure of a Non-Conforming Batch to conform to the Product Warranty
(A) is primarily attributable to Novasep’s breach of its obligations hereunder
or Novasep’s gross negligence or intentional misconduct or (B) results from a
critical failure at the Novasep Facility or in the performance of the
Manufacturing Process or the equipment used to manufacture Product that, in each
case, is primarily attributable to Novasep’s breach of its obligations hereunder
or Novasep’s gross negligence or intentional misconduct, then Novasep […***…].

(ii) Except as expressly set forth in Section 5.2(d)(iii), if the failure of a
Non-Conforming Batch to conform to the Product Warranty is attributable to any
cause other than those specified in Section 5.2(d)(i), Novasep shall […***…]

 

***Confidential Treatment Requested

 

23.



--------------------------------------------------------------------------------

[…***…].

(iii) If the failure of a Non-Conforming Batch to conform to the Product
Warranty is primarily attributable to the failure of the Celladon Materials
provided by Celladon for use in the manufacture of such Batch to conform to the
Celladon Materials Warranty at the time of delivery to Novasep, then, provided
that Novasep performed the applicable testing of such Celladon Materials in
accordance with the Quality Agreement prior to using such Celladon Materials in
the manufacture of such Batch, Novasep shall have no liability or responsibility
for such Non-Conforming Batch under the preceding provisions of this Section 5.2
and Celladon shall […***…].

(e) The parties shall mutually agree in good faith on how (if at all) any
Non-Conforming Batch may be used and, if the parties agree that such
Non-Conforming Batch is not usable, on the disposition of such Non-Conforming
Batch, including the costs thereof.

(f) Celladon acknowledges and agrees that, except for Celladon’s rights to
terminate this Agreement under Article 11, Celladon’s sole remedy with respect
to a Non-Conforming Batch is as set forth above in this Section 5.2.

 

6. REGULATORY

6.1 Facilities Licenses. Novasep shall obtain and maintain, at its sole cost,
all permits, licenses and approvals (including facilities licenses) necessary
for the operation of the Novasep Development Site and the Modified Novasep
Facility and the manufacture and supply of Product at the Modified Novasep
Facility in compliance with cGMP and Applicable Law (“Facilities Licenses”), as
required for Novasep to perform the Development Services and its Product
manufacturing and supply obligations under this Agreement. Novasep shall keep
Celladon regularly informed about the status of all such Facilities Licenses and
shall provide Celladon copies thereof upon request. Novasep shall ensure that
the Modified Novasep Facility complies with cGMP and all other Applicable Law.
Novasep shall use reasonable best efforts to resolve as soon as possible any
issues that arise in its seeking or maintaining Facilities Licenses, including
completely addressing and rectifying any deviations or other issues raised in
any Warning Letter from the FDA or any similar warning or objection by the EMA
or any other Regulatory Authority.

6.2 Compliance. In performing its obligations hereunder, Novasep shall comply
with all Applicable Law and applicable requirements of Regulatory Authorities.
Novasep shall obtain and maintain all government permits, including without
limitation health, safety and environmental permits, necessary for the conduct
of the actions and procedures undertaken to manufacture and supply Product
during the Term. Without limiting the generality of the foregoing, Novasep shall
comply with all regulatory requirements imposed by Applicable Law upon Novasep
as the manufacturer of Product. Novasep shall, on a timely basis, provide
Celladon with all information and documentation in Novasep’s or its Affiliates’
possession

 

***Confidential Treatment Requested

 

24.



--------------------------------------------------------------------------------

relevant to its role as the manufacturer of Product that is reasonably necessary
for Celladon to comply with applicable regulatory requirements.

6.3 Cooperation and Assistance. Upon Celladon’s written request, Novasep shall
provide to Celladon all reasonable information, documentation and data in
Novasep’s or its Affiliates’ possession relating to Product or its manufacture
(or true and complete copies thereof) as Celladon may require for any purpose,
including submissions to Regulatory Authorities in applications for Regulatory
Approval or for the purpose of obtaining or maintaining Regulatory Approvals; in
each case, at Celladon’s expense for actual out-of-pocket copying costs and the
costs (at a commercially reasonable FTE rate to be agreed by the parties in
advance) for Novasep’s internal employee time required for such copying. Without
limiting the generality of the foregoing, upon Celladon’s written request,
Novasep shall provide to Celladon all documents specified in the Quality
Agreement, including, by way of example only, the complete Master Batch Records
and specific Manufacturing SOPs and updates as defined in the Quality Agreement,
copies of executed, completed Batch Records for each Batch, and all relevant
documents relating to the Manufacturing Process or any Novasep Project IP used
in manufacturing Product.

6.4 Regulatory Approvals. Celladon (or its Affiliate or Licensee) shall have the
exclusive right to prepare and submit any and all applications for Regulatory
Approval for Product or Final Product, including any amendments or supplements
thereto, and shall be responsible for obtaining and maintaining Regulatory
Approvals. Any and all such applications and Regulatory Approvals for Product or
Final Product shall be owned solely by and held in the name of Celladon (or its
Affiliate or Licensee, as applicable). Novasep shall have no rights in or to any
such applications or Regulatory Approvals.

6.5 Changes in Manufacturing Process. Novasep shall not change or modify the
Manufacturing Process or any of the Manufacturing SOPs, or otherwise make any
change in the materials, equipment, process or procedures used to manufacture or
test Product that would require a filing with a Regulatory Authority and/or that
would affect or reasonably be expected to affect Novasep’s ability to
manufacture the Product in accordance with the Specifications or the terms of
this Agreement, or Celladon’s ability to use Product supplied by Novasep in the
production of Final Product for commercial distribution, in each case, without
Celladon’s prior written approval. No changes to Manufacturing Process, the
Manufacturing SOPs, the Master Batch Records, material and in-process
specifications and analytical procedures for raw materials, in-process testing
or batch release testing shall be made except in accordance with the change
control procedure set forth in the Quality Agreement. Novasep shall disclose all
proposed changes in such manufacturing and testing materials, equipment, process
or procedure to Celladon at a level that would be sufficient to allow Celladon
to understand such changes and comply with applicable requirements of Regulatory
Authorities. If Celladon agrees to allow any such change requiring Celladon’s
approval to be implemented, then the parties shall revise the Manufacturing SOPs
and the relevant Specifications in writing accordingly, if applicable, in
compliance with the requirements of the Quality Agreement. Any actual costs
incurred by Novasep in making changes to the Manufacturing Process or the
Manufacturing SOPs that are requested by Celladon shall be reimbursed by
Celladon, in amounts to be agreed by the parties in writing prior to performing
such changes.

 

25.



--------------------------------------------------------------------------------

6.6 Records. Novasep shall keep complete, accurate and authentic accounts,
notes, data and records pertaining to the manufacture, processing, testing,
storage, and distribution of the Product, including, without limitation, master
production and control records, in accordance with Applicable Law and the
requirements of Regulatory Authorities. Novasep shall retain such records for a
period and in a manner consistent with applicable regulatory requirements and
shall make available to Celladon copies of such records and shall permit
Celladon to inspect the originals of such records as maintained by Novasep, on
reasonable notice. After such time period, Novasep shall notify Celladon prior
to the destruction of any records retained under this Section 6.6 and, at
Celladon’s request, shall transfer such records to Celladon.

6.7 Inspections by Celladon. Novasep shall permit Celladon to inspect the
Novasep Facility during normal business hours and review such documents as is
reasonably necessary for the purpose of assessing Novasep’s compliance with the
Manufacturing Process, the Manufacturing SOPs, cGMP, the Specifications,
applicable requirements of Regulatory Authorities, and applicable manufacturing
controls. Such inspection and document review shall be conducted upon reasonable
prior written notice by Celladon prior to the proposed inspection, at a time and
date mutually agreeable to the parties (except in the event of a reasonable,
urgent concern by Celladon regarding the quality of Product, in which case
Celladon may conduct the inspection with a prior reasonable prior written notice
of only […***…] hours), and in accordance with the Quality Agreement. In
addition, Celladon shall have the right to have a reasonable number of employees
or agents present at the Novasep Facility during the preparation for or conduct
of any manufacturing or production run for manufacture or packaging of a Batch
of Product, and such employee or agent shall be free to inspect and oversee all
aspects of such preparation or production run and to comment to Novasep
thereupon. Celladon shall use its reasonable endeavors not to cause any undue
disruption to Novasep’s business and activity in carrying out such audit or
inspection. For the avoidance of doubt, such inspection right of Celladon
[…***…].

6.8 Regulatory Inspections.

(a) Inspection by Regulatory Authorities. Upon the request of any Regulatory
Authority having jurisdiction over the manufacture of Product hereunder, such
Regulatory Authority shall have access to observe and inspect Novasep’s
facilities and procedures used for the manufacture, release and stability
testing, and/or warehousing of all Product and to audit such facilities for
compliance with cGMP and/or other applicable regulatory standards. Novasep
specifically agrees to cooperate with any inspection by a Regulatory Authority,
whether prior to or after Regulatory Approval of Product or Final Product, and
to provide Celladon a copy of any inspection or audit report resulting from any
such inspection. If Novasep is purchasing raw materials from a Third Party
manufacturer for use in manufacturing Product, Novasep shall use Commercially
Reasonable Efforts to ensure that such manufacturer’s facilities and procedures
are similarly subject to the provisions of this Section 6.8 as to the
manufacture of such raw materials, and to ensure that Celladon is provided
copies of any inspection or audit report of such Third Party relating to such
raw materials.

(b) Notification of Inspections. Novasep agrees to notify Celladon within
[…***…] days of any written or oral inquiries, notifications or inspection
activity by any Regulatory Authority in regard to Product supplied or to be
supplied to Celladon hereunder. Novasep shall

 

***Confidential Treatment Requested

 

26.



--------------------------------------------------------------------------------

provide a reasonable description of any such governmental inquiries,
notifications or inspections promptly, but in no event later than […***…] days
after such notification, inquiry or inspection. Novasep shall furnish to
Celladon (i) within […***…] days after receipt, any report or correspondence
issued by any Regulatory Authority in connection with such notification, inquiry
or inspection, including any FDA Form 483 (List of Inspectional Observations) or
applicable portions of any FDA Warning Letters which pertain to the Product (or
any equivalent in another country or jurisdiction), and (ii) not later than
[…***…] days prior to the time it provides to any Regulatory Authority, copies
of proposed responses or explanations relating to items set forth above (each, a
“Proposed Response”), in each case redacted of trade secrets or other
confidential or proprietary information of Novasep that are unrelated to the
obligations under this Agreement or are unrelated to Product or its manufacture.
Novasep shall discuss with Celladon and consider in good faith any comments
provided by Celladon on the Proposed Response. After the filing of a response
with the FDA or other Regulatory Authority, Novasep shall notify Celladon of any
further contacts with such Regulatory Authority relating to the subject matter
of the response.

(d) Remedial Actions. Novasep shall notify Celladon immediately in writing in
the event any action is taken or threatened by a Regulatory Authority relating
to the manufacture or storage of Product by Novasep, or relating to the Novasep
Facility in which such manufacture or storage occurs, or which may impair the
ability of Novasep to manufacture Product (including any impairment to Novasep’s
ability to manufacture Product conforming to the applicable Specifications) in
accordance with this Agreement. In any event, Novasep shall use best efforts to
address and resolve as soon as possible any issues, concerns or warnings from
any Regulatory Authority that might affect Novasep’s ability to manufacture and
supply Product in accordance with this Agreement. To the extent Novasep must
implement a plan of remediation or for other modifications or changes to its
Novasep Facility or its manufacturing processes in order to address and resolve
any such issues, concerns or warnings from any Regulatory Authority, Novasep
shall prepare such plan as soon as possible, shall provide a draft of the plan
to Celladon for review and comment, and shall implement all reasonable comments
of Celladon as soon as possible, and shall use Commercial Reasonable Efforts to
implement and complete all aspects of the agreed plan as soon as possible.

6.9 Recalls. In the event Celladon shall be required or requested by any
regulatory authority (or shall voluntarily decide in good faith) to recall any
Final Product, Celladon shall coordinate such recall. If any such recall is or
may be related to the Product incorporated in the recalled Final Product,
Celladon shall immediately inform Novasep thereof. If a recall is due to
Novasep’s gross negligence, willful misconduct or breach of the Product Warranty
by Novasep, and does not result from Celladon’s gross negligence, willful
misconduct or breach of this Agreement by Celladon, then Novasep shall reimburse
Celladon for (i) the purchase price paid by Celladon to Novasep for the Product
in such recalled Final Product, and (ii) Celladon’s other reasonable and
documented direct costs and expenses actually incurred by Celladon in connection
with the recall, subject in any case to Sections 9.5 and 9.6 of this Agreement.
If a recall is due to any reason other than Novasep’s gross negligence, willful
misconduct or breach of the Product Warranty, Celladon shall pay all of the
costs and expenses of the recall.

6.10 Adverse Event Reporting. It is understood and agreed that Celladon (or its
Affiliate or Licensee) shall have the sole right and responsibility for
reporting any adverse events associated with Product or Final Product to the
applicable and appropriate Regulatory

 

***Confidential Treatment Requested

 

27.



--------------------------------------------------------------------------------

Authorities. Novasep shall provide Celladon all reasonable assistance in
complying with such reporting requirements. Novasep shall notify Celladon, in
accordance with the requirements of the Quality Agreement, of any information of
which Novasep becomes aware concerning any side effect, injury, toxicity or
sensitivity reaction, or any unexpected incident, and the severity thereof, that
is associated with the manufacturing of Product.

 

7. FINANCIAL TERMS

7.1 Development Service Fees. Subject to Section 11.2 hereof, Celladon agrees to
compensate Novasep for the performance of the services described in Article 3,
the Technology Transfer Plan, the activities described in Article 6, and Modules
1, 2, 3, 4, 5, and 6 of the Scope of Work, as more fully described in any
applicable Project Plans (collectively, the “Development Services”) in an
aggregate amount of up to […***…] Euro ([…***…] €). The fees relating to the
Development Services includes both fees relating to Development Services as set
forth in subsection (a), and reservations fees, as set forth in subsection (b),
all payable as follows:

(a) Development Services Fees:

(i) two million and five hundred thousand Euro (2 500 000 €), which Novasep
acknowledges has been paid in full prior to the Effective Date;

(ii) six hundred thousand Euro (600 000 €), to be paid no later than March 31,
2015;

(iii) eight hundred twenty five thousand Euro (825 000 €), to be paid no later
than […***…], 2015;

(iv) eight hundred twenty five thousand Euro (825 000 €), to be paid no later
than […***…], 2015;

(v) […***…] Euro ([…***…] €), to be paid no later than […***…];

(vi) […***…] Euro ([…***…] €), to be paid no later than […***…];

(vii) […***…] Euro ([…***…] €), to be paid no later than […***…];

(viii) […***…] Euro ([…***…] €), to be paid upon completion of […***…] scale,
which is expected to take place no later than […***…]; such milestone will be
deemed to be achieved upon […***…];

(ix) […***…] Euro ([…***…] €), to be paid no later than […***…];

 

***Confidential Treatment Requested

 

28.



--------------------------------------------------------------------------------

(x) […***…] Euro ([…***…] €), to be paid upon completion of the […***…], which
is expected to take place no later than […***…]; such milestone will be deemed
to be achieved upon […***…];

(xi) […***…] Euro ([…***…] €), to be paid upon completion of […***…], which is
expected to take place no later than […***…]; such milestone will be deemed to
be achieved upon […***…].

(xii) […***…] Euro ([…***…] €), to be paid no later than […***…];

(xiii) […***…] Euro ([…***…] €), to be paid upon […***…], which is expected to
take place no later than […***…]; such milestone will be deemed to be achieved
upon […***…];

(xiv) […***…] Euro ([…***…] €), to be paid no later than […***…].

(b) Reservation Fees: Celladon agrees to compensate Novasep for the reservation
of manufacturing slots, in 2015 and 2016, for the Product in the Novasep
Facility. As a consequence Celladon shall pay to Novasep an aggregate amount of
[…***…] Euro ([…***…] €), which shall be payable as follows:

(i) […***…] Euro ([…***…] €), to be paid no later than […***…];

(ii) […***…] Euro ([…***…] €), to be paid no later than […***…]

(c) For the sake of clarity, at completion of the Development Services, Celladon
will have paid to Novasep (in accordance with Section 7.1 and Schedule 7.1):

(i) a total of […***…] thousand EUR ([…***…] €) in Development Services fees
under Section 7.1(a) above; it being understood that such Development Services
fees include, without limitation, the […***…]; and

(ii) the total amount of […***…] EUR ([…***…] €) as reservation fees for
commercial production in the Novasep Facility for the first two calendar years
of the Initial Term, under Section 7.1(b) above (such amount, the “Additional
Amount”). The Additional Amount will be subject to recovery by Celladon in
accordance with Section 7.2.

 

***Confidential Treatment Requested

 

29.



--------------------------------------------------------------------------------

In addition, for the sake of further clarity, […***…] EUR ([…***…] €) of Novasep
Facility Modifications Costs are included in the above mentioned aggregate
amount of […***…] thousand EUR ([…***…] €), with such Novasep Facility
Modifications Costs consisting of (i) […***…] Euro ([…***…] €) of Capital
Expenditures as set forth in Schedule 7.1 and (ii) […***…] Euro ([…***…] €) to
be financed in conformity with the payment schedule as defined in Schedule 7.1.
Should however the Novasep Facility Modifications Costs be greater than […***…]
EUR ([…***…] €), despite Novasep’s efforts to mitigate these costs, then
[…***…].

7.2 Batch Prices. The per-Batch price to be paid by Celladon for a particular
cGMP Batch of Product that is manufactured by Novasep during a particular
calendar year and delivered to Celladon under this Agreement shall be as set
forth below, subject to adjustment as set forth in Section 7.3:

 

Calendar Year

  

Price per Batch

2017

   […***…] EUR ([…***…] €)

2018

   […***…] EUR ([…***…] €)

2019

   […***…] EUR ([…***…] €)

2020

   […***…] EUR ([…***…] €)

Notwithstanding the foregoing, for Batches ordered during 2017 and 2018, the
Batch Price listed above shall be reduced ratably by an aggregate of […***…] EUR
([…***…] €) in each such calendar year, across the minimum number of Batches
applicable to such calendar year, as set forth in Schedule 7.1. If Celladon
exercises the First Extension Option, Novasep shall invoice Celladon for, and
Celladon shall pay, an advance payment equal to […***…]% of the total Batch
Price for the minimum number of cGMP Batches for 2019 under Section 4.4(b),
which will be deducted ratably from the Batch Price of each of the last […***…]
([…***…]) cGMP Batches purchased in 2019. If Celladon exercises the Second
Extension Option, Novasep shall invoice Celladon for, and Celladon shall pay, an
advance payment equal to […***…]% of the total Batch Price for the minimum
number of cGMP Batches for 2020 under Section 4.4(b), which will be deducted
ratably from the Batch Price of each of the last […***…] ([…***…]) cGMP Batches
purchased in 2020.

In the event that this Agreement expires or is terminated before the Additional
Amount, the 2019 advance payment or the 2020 advance payment (as applicable) has
been applied in full to the purchase of cGMP Batches in the then-current Term,
then Novasep shall deduct any unapplied portion of such payment from any other
amounts due to Novasep as of such expiration or the effectiveness of such
termination (as applicable), and if, after such deduction, any unapplied portion
of such payment remains, Novasep shall promptly refund such unapplied portion to
Celladon.

 

***Confidential Treatment Requested

 

30.



--------------------------------------------------------------------------------

7.3 Adjustments to Batch Prices.

(a) The Batch Prices set forth in Section 7.2 have been defined based on the
existing data and understanding of the production process for Product as of the
Effective Date. Such Batch Prices may need to be revisited, and, if appropriate,
modified, by the parties upon completion of the Development Services described
in Sections 3.1, 3.2 and 3.3 if the efforts needed to produce one Batch are
demonstrated in the course of such Development Services to be materially
different from the parties’ data and understanding as of the Effective Date. Any
modification to the Batch Prices set forth in Section 7.2 would require that
Novasep present appropriate data and documentation justifying the
appropriateness of such modification and would be subject to mutual written
agreement of the parties.

(b) Commencing on the first of December, 2017, and on the last month of each
calendar year of the Term thereafter, the Batch Prices set forth in Section 7.2
(as modified in accordance with Section 7.3(a)) shall be adjusted, […***…] Any
such price increase will be […***…]

(c) If the number of Batches subject to pending Purchase Orders and the Binding
Period of the most recent Forecast will result in Celladon purchasing a number
of Batches in a given year that exceeds the applicable minimum number of Batches
under Section 4.4(a) or Section 4.4(b) for such year, the parties shall discuss
in good faith appropriate reductions in the applicable Batch Price for such
year.

(d) In the event that, as a result of any deviation from the Manufacturing
Process by Novasep or its Affiliate (except with Celladon’s express prior
written approval) in the manufacture of any cGMP Batch that causes the yield
from such manufacture to be less than a full Batch, the applicable Batch Price
for such cGMP Batch as set forth in Section 7.2 (as adjusted pursuant to
Section 7.3(a) and/or Section 7.3(b), as applicable) shall be reduced in
proportion to such reduction in yield from the full Batch size.

7.4 Invoicing and Payment of Batch Price. Novasep shall provide to Celladon a
written invoice for Product delivered in accordance with this Agreement, based
on the then-applicable Batch Price under Section 7.2 (subject to adjustment in
accordance with Section 7.3), provided that Novasep shall not deliver a written
invoice for any Batch of Product before the Release of such Batch by Novasep.
All amounts invoiced by Novasep pursuant to this Section 7.4 shall be payable on
a net-30 basis, subject to Section 5.2.

7.5 Manner and Place of Payment. All payment amounts under this Agreement are
expressed in Euro, and all payments hereunder shall be payable in Euro. All
payments due by

 

***Confidential Treatment Requested

 

31.



--------------------------------------------------------------------------------

Celladon hereunder shall be made by bank wire transfer in immediately available
funds to a bank and account designated in writing by Novasep.

7.6 Taxes. All prices in this Agreement exclude value added taxes (or VAT), U.S.
state and local sales taxes, and other taxes (collectively hereinafter,
“Transaction Taxes”), if any, imposed on the Products and services provided by
Novasep under this Agreement.

 

8. INTELLECTUAL PROPERTY

8.1 Background IP.

(a) Celladon Background IP. Celladon shall at all times be and remain the sole
and exclusive owner of all right, title and interest in and to Celladon
Background IP. Novasep acknowledges and agrees that, as between Celladon and
Novasep, all intellectual property rights in the Product are owned solely by
Celladon. Neither Novasep nor any of its Affiliates shall acquire any rights of
any kind whatsoever with respect to the Product as a result of this Agreement or
the activities contemplated hereby.

(b) Novasep Background IP. Novasep shall at all times be and remain the sole and
exclusive owner of all right, title and interest in and to the Novasep
Background IP.

8.2 Project IP.

(a) Celladon Project IP. Celladon shall solely own, and Novasep hereby assigns
to Celladon, all right, title and interest in and to all Celladon Project IP.
Novasep shall cause any and all Information, inventions, developments and
discoveries (whether or not patentable) within the Celladon Project IP to be
collected and recorded in a timely, accurate, complete and professional manner
sufficient for patent purposes. For clarity, however, notwithstanding Celladon’s
sole ownership of Celladon Project IP, Novasep’s original laboratory notebooks
in which any such Celladon Project IP is recorded or documented shall remain the
property of Novasep. Novasep shall promptly disclose to Celladon in writing all
Celladon Project IP arising under this Agreement. At Celladon’s request and
expense, Novasep shall provide Celladon with reasonable assistance to perfect
Celladon’s ownership interest in Celladon Project IP and in obtaining, securing
and maintaining patents and other intellectual property rights therein. Novasep
and all employees, agents, consultants and subcontractors of Novasep involved in
the performance of the Services, shall sign and deliver to Celladon all writings
and do all such things as may be necessary or appropriate to vest in Celladon
all right, title and interest in and to Celladon Project IP. Celladon may, in
its sole discretion, file and prosecute in its own name and at its own expense,
patent applications on any patentable inventions within the Celladon Project IP.
Upon the request of Celladon, and at the sole expense of Celladon, Novasep will
assist Celladon in the preparation, filing and prosecution of such patent
applications and will execute and deliver any and all instruments necessary to
effectuate the ownership of such patent applications and to enable Celladon to
file and prosecute such patent applications in any country.

(b) Novasep Project IP. Novasep shall solely own all right, title and interest
in and to all Novasep Project IP.

 

32.



--------------------------------------------------------------------------------

8.3 Licenses.

(a) License to Novasep. Subject to the terms and conditions of this Agreement,
Celladon hereby grants to Novasep during the Term – and where applicable, in
particular for regulatory issues in connection with this Agreement, after the
Term – […***…] for the […***…], for the […***…]. For clarity, as of the
Effective Date, the […***…] specifically excludes […***…]. If the parties
determine that a […***…], the parties will enter into a written amendment to
this Agreement providing for the grant to Novasep and/or Henogen (as applicable)
of a non-exclusive, non-transferable, royalty-free sublicense under such patent
rights, subject to […***…].

(b) Licenses to Celladon.

(i) Novasep Project IP. Subject to the terms and conditions of this Agreement,
Novasep hereby grants to Celladon a non-exclusive, worldwide, royalty-free,
fully-paid, irrevocable, perpetual license, including the right to sublicense
through multiple tiers of sublicense, under the Novasep Project IP, to make,
have made, use, sell, have sold, offer for sale and import Product and Final
Product, including, without limitation, to practice and use the Manufacturing
Process in connection therewith.

(ii) Novasep Background IP. Should Novasep use any portion of Novasep Background
IP in the manufacture of Product, Novasep shall, and it hereby does, grant to
Celladon a non-exclusive, worldwide, royalty-free, fully-paid (except as
expressly set forth below with respect to Patented Novasep Background IP),
irrevocable, perpetual license, including the right to sublicense through
multiple tiers of sublicense, under such portion of the Novasep Background IP,
to make, have made, use, sell, have sold, offer for sale and import Product and
Final Product; provided, however, that if Novasep uses any portion of the
Novasep Background IP that is claimed by any issued patent owned or controlled
by Novasep (“Patented Novasep Background IP”) in the manufacture of Product,
before Novasep begins using such Patented Novasep Background IP in the
manufacture of Product, the parties shall negotiate in good faith and mutually
agree in writing upon commercially reasonable compensation to be paid by
Celladon in the event that Celladon exercises its license under such Patented
Novasep Background IP. If the parties are unable to reach mutual written
agreement as to such compensation, then Novasep shall not use such Patented
Novasep Background IP in the manufacture of Product. If Novasep uses any
Patented Novasep Background IP in the manufacture of Product without first
obtaining Celladon’s written consent, then Novasep shall, and it hereby does,
grant to Celladon a non-exclusive, worldwide, royalty-free, fully-paid,
irrevocable, perpetual license, including the right to sublicense through
multiple tiers of sublicense, under such Patented Novasep Background IP, to
make, have made, use, sell, have sold, offer for sale and import Product and
Final Product, including, without limitation, to practice and use the
Manufacturing Process in connection therewith.

 

***Confidential Treatment Requested

 

33.



--------------------------------------------------------------------------------

8.4 Technology Transfer. Celladon shall have the right, exercisable by written
notice to Novasep at any time, to transfer the Manufacturing Process to itself,
any of its Affiliates and/or any Third Party. Any such technology transfer
pursuant to this Section 8.4 shall include the Master Batch Records,
Manufacturing SOPs, Quality Control Procedures, the design of the Modified
Novasep Facility, and all necessary portions of the Novasep Project IP used by
Novasep in the manufacture of Product. If Celladon exercises its technology
transfer right under this Section 8.4, Novasep shall provide reasonable
technology transfer assistance services and access to documentation to Celladon
as reasonably necessary to complete such technology transfer and enable
Celladon, its Affiliate or its Third Party designee to replicate the
Manufacturing Process as performed by Novasep, and Celladon shall pay Novasep
for such services (at Novasep’s then-standard rates) and reimburse Novasep for
reasonable out-of-pocket expenses incurred in providing such services and access
all as more fully detailed in a written technology transfer plan to be mutually
agreed upon by the parties in good faith as promptly as practicable (and in any
event within sixty days) after Celladon’s exercise of such right.

8.5 No Implied Licenses. No right or license is granted under this Agreement by
either party to the other party, either expressly or by implication, except
those specifically set forth herein.

 

9. REPRESENTATIONS AND WARRANTIES

9.1 Mutual Representations and Warranties. Each party represents and warrants to
the other that, as of the Effective Date: (a) it is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, and
has full corporate or other power and authority to enter into this Agreement and
to carry out the provisions hereof; (b) it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite corporate or partnership action; and (c) this Agreement is
legally binding upon it, enforceable in accordance with its terms, and does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

9.2 Celladon Representations and Warranties.

(a) Celladon Materials Warranty. Celladon represents and warrants to Novasep
that the Celladon Materials delivered by or on behalf of Celladon to Novasep
pursuant to this Agreement will conform, at the time of delivery to Novasep, to
the Celladon Materials Specifications in effect at the time of such delivery
(the “Celladon Materials Warranty”).

(b) Intellectual Property. Celladon represents and warrants to Novasep as of the
Effective Date that: (i) Celladon has the right to transfer to Novasep the
Manufacturing Process and to disclose, transfer or make available to Novasep
such existing Celladon Technology and other Confidential Information of Celladon
as is necessary to permit Novasep to manufacture Product as contemplated by this
Agreement; (ii) to Celladon’s knowledge as of the Effective Date, the
manufacture of Product using the Manufacturing Process does not infringe the
issued patents or misappropriate any trade secrets or proprietary information of
any Third Party; and (iii) Celladon has not received any written communication
from any Third Party claiming that the

 

34.



--------------------------------------------------------------------------------

manufacture of Product using the Manufacturing Process infringes any
intellectual property rights of any Third Party.

9.3 Novasep Representations and Warranties.

(a) Services Warranty. Novasep represents, warrants and covenants to Celladon
that (i) the Development Services and the manufacture and supply of Product
hereunder will be conducted by Novasep in a professional manner with
professional skill and care and (ii) Novasep will use its good faith efforts to
perform the Development Services in accordance with agreed timelines set forth
in the Scope of Work, the Technology Transfer Plan and any other Project Plan.
Celladon acknowledges that Novasep does not warrant that the Development
Services will be successfully completed, that the results thereof will be
acceptable to any Regulatory Authority to which they are presented, or that the
Development Services will be completed within a specified time frame.

(b) Product Warranty. Novasep represents and warrants to Celladon that, at the
time of delivery to Celladon, all Product delivered by Novasep hereunder:
(i) will conform to the Specifications in effect at the date of manufacture;
(ii) will have been manufactured in compliance with cGMP, the Quality Agreement,
applicable Regulatory Approvals, and Applicable Laws, and in accordance with the
Manufacturing Process as described in the Master Batch Records; and (iii) will
be free and clear of any lien or encumbrance (collectively, the “Product
Warranty”).

(c) No Debarred or Disqualified Persons. Novasep represents and warrants to
Celladon as of the Effective Date that neither Novasep nor any of its
Affiliates, nor, to Novasep’s knowledge, any of their respective employees,
(i) is under investigation for debarment or is presently debarred by the FDA
pursuant to 21 U.S.C. § 335a, or by the EMA or the Regulatory Authority of any
European Union member state under any foreign equivalent thereof, or (ii) has a
disqualification hearing pending or has been disqualified by the FDA pursuant to
21 C.F.R. § 312.70, or by the EMA or the Regulatory Authority of any European
Union member state under any foreign equivalent thereof. Novasep further
represents and warrants that neither it nor any of its Affiliates, nor, to
Novasep’s knowledge, any of their respective employees, has engaged in any
conduct or activity which could lead to any of the above-mentioned
disqualification or debarment actions. Novasep hereby covenants that neither
Novasep nor any of its Affiliates will employ, contract with, or retain any
person directly or indirectly to perform any services or other activities under
this Agreement if such person (A) is under investigation for debarment or is
presently debarred by the FDA, the EMA or the Regulatory Authority of any
European Union member state, or (B) has a disqualification hearing pending or
has been disqualified by the FDA, the EMA or the Regulatory Authority of any
European Union member state. If, during the Term, Novasep, its Affiliate or any
person employed or retained by Novasep or its Affiliate to perform any
Development Services or any of the activities contemplated by Article 4 hereof
(x) comes under investigation by the FDA, EMA or any other Regulatory Authority
for a debarment action or disqualification, (y) is debarred or disqualified by
the FDA, EMA or any other Regulatory Authority, or (z) engages in any conduct or
activity that could lead to any of the above-mentioned disqualification or
debarment actions, Novasep shall immediately notify Celladon of same, and
Celladon shall have the right to terminate this Agreement immediately upon
written notice to Novasep.

 

35.



--------------------------------------------------------------------------------

9.4 Novasep Responsibility for Performance by Affiliates. Celladon agrees that
Novasep shall have the right to perform Development Services or Product
manufacturing and supply activities hereunder through one or more Affiliates of
Novasep, in particular Henogen; provided, in each case, that: (a) none of
Celladon’s rights hereunder are diminished or otherwise adversely affected as a
result of such delegation; (b) each such Affiliate undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information of
Celladon at least as stringent as those set forth in Article 10; and (c) Novasep
shall at all times be fully responsible for the performance of such Affiliate
and for the compliance of such Affiliate with this Agreement. The parties, via
the POT or PGT, shall discuss any such proposed delegation reasonably in advance
thereof, and Novasep shall consider any concerns raised by Celladon in good
faith.

9.5 Disclaimer of Warranties. Except as expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES.

9.6 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 10,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT; provided, however, that this Section 9.6 shall not be construed to
limit either party’s indemnification obligations under Article 12. FURTHER,
NOVASEP’S LIABILITY UNDER THIS AGREEMENT WITH RESPECT TO ANY PURCHASE ORDER
SHALL BE IN ANY CASE (EXCEPT FOR (A) ITS OBLIGATIONS UNDER SECTION 6.9,
(B) BREACH OF ARTICLE 10 AND (C) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
NOVASEP OR ITS AFFILIATES) LIMITED TO A TOTAL AMOUNT EQUAL TO THE […***…] FOR
(I) […***…], (II) […***…] (III) […***…]DIRECTLY PRECEDING THE EVENT GIVING RISE
TO CELLADON’S CLAIM, PROVIDED, HOWEVER THAT IF NO SUCH AMOUNTS LISTED ABOVE WERE
PAID TO NOVASEP DURING SUCH[…***…]PERIOD, NOVASEP’S LIABILITY SHALL BE LIMITED
TO […***…] EUR ([…***…] €). FOR THE AVOIDANCE OF DOUBT, CELLADON ACKNOWLEDGES
AND AGREES THAT, EXCEPT FOR CELLADON’S RIGHTS TO TERMINATE THIS AGREEMENT UNDER
ARTICLE 11, CELLADON’S SOLE REMEDY WITH RESPECT TO A NON-CONFORMING BATCH IS AS
SET FORTH ABOVE IN SECTION 5.2 (EXCEPT IF SUCH NON-CONFORMING BATCH IS WHAT
GIVES RISE TO A SUPPLY FAILURE).

 

***Confidential Treatment Requested

 

36.



--------------------------------------------------------------------------------

10. CONFIDENTIALITY

10.1 Confidentiality. Except to the extent expressly authorized by this
Agreement, the Receiving Party agrees that, during the Term and for the
applicable period thereafter specified in Section 10.7, it shall keep
confidential and shall not publish or otherwise disclose to any Third Party, and
shall not use for any purpose, except to the extent necessary to perform its
obligations or to exercise its rights under this Agreement or as otherwise
expressly provided for in this Agreement, any Confidential Information of the
Disclosing Party. The Receiving Party shall use at least the same standard of
care as it uses to protect proprietary or confidential information of its own
(but in no event less than reasonable care) to ensure that neither the Receiving
Party’s nor any of its Affiliates’ officers, directors, employees, consultants
and agents (“Representatives”) disclose or make any unauthorized use of the
Confidential Information, and the Receiving Party shall be liable for any breach
of this Article 10 by any of its Representatives. The Receiving Party shall
promptly notify the Disclosing Party upon discovery of any unauthorized use or
unauthorized disclosure of the Disclosing Party’s Confidential Information.

10.2 Exceptions. Confidential Information shall not include any Information
which the Receiving Party can prove by competent evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the Receiving
Party in breach of this Agreement (or the Letter Agreement or Confidentiality
Agreement, as applicable), generally known or available; (b) is known by the
Receiving Party or any of its Affiliates at the time of receiving such
Information from the Disclosing Party, as evidenced by its records (provided
that the exception in this clause (b) shall not apply to Celladon Project IP);
(c) is hereafter furnished to the Receiving Party or any of its Affiliates by a
Third Party, as a matter of right and without restriction on disclosure; or
(d) is independently discovered or developed by or on behalf of the Receiving
Party and/or any of its Affiliates, without the use of Confidential Information
of the Disclosing Party.

10.3 Authorized Disclosure. Notwithstanding Section 10.1, the Receiving Party
may disclose Confidential Information, without violating its obligations under
this Agreement, to the extent the disclosure is required by Applicable Law or by
a valid order of a court or other governmental body of competent jurisdiction,
provided that the Receiving Party, except where impracticable, gives reasonable
prior written notice to the Disclosing Party of such required disclosure and, at
the Disclosing Party’s request and expense, cooperates with the Disclosing
Party’s efforts to obtain a protective order preventing or limiting the
disclosure and/or requiring that the Confidential Information so disclosed be
used only for the purposes for which the law or regulation requires, or for
which the order was issued. In addition, each party shall have the right to
disclose Confidential Information of the other party, including this Agreement,
to Third Parties (including actual or bona fide potential investors, acquirers,
or, in the case of Celladon, licensees, sublicensees, collaborators or other
partners) in connection with due diligence or similar investigations by such
Third Parties, and disclosure to potential Third Party investors in confidential
financing documents; provided, in each case, that any such Third Party agrees to
be bound by reasonable obligations of confidentiality and non-use.

10.4 Terms of this Agreement. Except as otherwise provided in this Article 10,
each party agrees not to disclose to any Third Party the existence of this
Agreement or the terms of

 

37.



--------------------------------------------------------------------------------

this Agreement without the prior written consent of the other party hereto,
except as permitted by Section 10.3 or Section 10.5.

10.5 Public Announcements.

(a) Except as required by applicable law, rule or regulation (including
disclosure requirements of the U.S. Securities and Exchange Commission (“SEC”)
or any stock exchange on which securities issued by a party or its Affiliates
are traded), neither party shall make any public announcement concerning this
Agreement or the subject matter hereof without the prior written consent of the
other, which shall not be unreasonably withheld or delayed; provided that each
party may make any public statement in response to questions by the press,
analysts, investors or those attending industry conferences or financial analyst
calls, or issue press releases, so long as any such public statement or press
release is not inconsistent with prior public disclosures or public statements
approved by the other party pursuant to this Section 10.5 and which do not
reveal non-public information about the other party. In the event of a required
public announcement, to the extent practicable under the circumstances, the
party making such announcement shall provide the other party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other party a reasonable opportunity to review and
comment upon the proposed text.

(b) The parties shall coordinate in advance with each other in connection with
the disclosure or filing of this Agreement (including redaction of certain
provisions of this Agreement) with the SEC, any stock exchange on which
securities issued by a party or its Affiliate are traded, or any other
governmental authority, and each party shall use Commercially Reasonable Efforts
to seek confidential treatment for the terms proposed to be redacted, provided
that each party shall ultimately retain control over what information to
disclose to the SEC, any such stock exchange or any governmental authority.
Other than such obligation, neither party (nor its Affiliates) shall be
obligated to consult with or obtain approval from the other party with respect
to any filings SEC, any such stock exchange or any governmental authority.

10.6 Return of Confidential Information. Upon termination or expiration of the
Agreement, or upon written request of the Disclosing Party, a Receiving Party
will promptly return to the Disclosing Party or destroy all documents, notes and
other tangible materials comprising or containing the Disclosing Party’s
Confidential Information and all copies thereof; provided, however, that each
party may retain a copy of the other party’s Confidential Information for the
purpose of monitoring compliance with its obligations under this Agreement,
exercising the rights or licenses expressly granted to such party under this
Agreement (for so long as such rights or licenses are in effect) or as required
by Applicable Law. Further, the foregoing return or destruction requirement
shall not apply to electronic copies of files created automatically in the
ordinary course of business pursuant to the Receiving Party’s standard
electronic back-up and archival procedures so long as such electronic files are
(a) maintained only on centralized storage servers (and not on personal
computers or devices), and (b) not readily accessible by the Receiving Party’s
personnel (other than its information technology specialists).

10.7 Term of Confidentiality Obligations. The Receiving Party’s obligations
under this Article 10 shall survive expiration or any termination of this
Agreement.

 

38.



--------------------------------------------------------------------------------

11. TERM AND TERMINATION

11.1 Term. The term of this Agreement (the “Term”) shall commence on the
Collaboration Initiation Date and, unless earlier terminated in accordance with
this Article 11 or Section 9.3(c), shall expire on December 31, 2018 (the
“Initial Term”), provided that, subject to Section 4.4(b), Celladon shall have
the option, exercisable at Celladon’s sole discretion, to extend the expiration
of the Term until:

(a) December 31, 2019 (the “First Extension Option”), exercisable by delivery of
written notice thereof to Novasep no later than […***…]; and

(b) Provided that Celladon exercises the First Extension Option, December 31,
2020 (the “Second Extension Option”), exercisable by delivery of written notice
thereof to Novasep no later than […***…].

11.2 Early Go/No-Go Decisions. The parties acknowledge that a critical
development event regarding the Product, expected to occur in the first half of
2015, could substantially impact the viability of the Project and this
Agreement, and agree as set forth in this Section 11.2. If, based on the
unblinding of the results of Celladon’s Phase 2b clinical trial of Mydicar
described in Celladon Protocol No. CELL-004, titled “A Phase 2b, Double-Blind,
Placebo-Controlled, Multinational, Multicenter, Randomized Study Evaluating the
Safety and Efficacy of Intracoronary Administration of MYDICAR® (AAV1/SERCA2a)
in Subjects With Heart Failure” (the “CUPID 2 Data”), Celladon concludes in good
faith that the CUPID 2 Data is such that Celladon does not require production of
Product at the Novasep Facility, Celladon shall have the right to terminate this
Agreement upon written notice to Novasep delivered no later than […***…], 2015.
In the event of such termination, Novasep shall be entitled to retain the
amounts paid by Celladon to Novasep pursuant to Sections 7.1(a)(i), 7.1(a)(ii),
7.1(a)(iii) and 7.1(a)(iv) of this Agreement prior to such termination (and
Celladon shall be obligated to pay any such amount that has become due pursuant
to Section 7.1(a)(ii), 7.1(a)(iii) or 7.1(a)(iv) of this Agreement but has not
previously been paid), but all other rights and obligations of the parties under
this Agreement including any obligation of Celladon to pay the amounts set forth
in Section 7.1 of this Agreement and Schedule 7.1 hereto, shall terminate,
subject only to Section 11.6 of this Agreement.

11.3 Termination for Material Breach.

(a) A party may terminate this Agreement for material breach of this Agreement
by the other party upon […***…] days’ written notice specifying the nature of
the breach, if such material breach has not been cured within such […***…]-day
period.

(b) At any time after validation of the Manufacturing Process at the Novasep
Facility, Celladon may terminate this Agreement upon written notice to Novasep
if Novasep suspends production of Product at the Novasep Facility or if
operation of the Novasep Facility is otherwise shut down, in each case, for more
than […***…] ([…***…]) consecutive months for any reason, such as, by way of
example and not limitation, (i) damage to, destruction of, or other failure of
the Novasep Facility, (ii) failure of the equipment used to manufacture Product
at the Novasep Facility, (iii) termination or revocation of Facility License(s),
or (iv) suspension due to receipt by

 

***Confidential Treatment Requested

 

39.



--------------------------------------------------------------------------------

Novasep or its Affiliate of any FDA Warning Letter or similar warning or
objection by the EMA or any other Regulatory Authority and failure by Novasep or
its Affiliate to completely rectify to the applicable Regulatory Authority’s
satisfaction all violations identified therein), unless such suspension or shut
down are the sole and direct result of Celladon’s negligence, willful misconduct
or breach of this Agreement.

(c) Should Celladon terminate this Agreement in accordance with Section 11.3(a)
due to uncured material breach by Novasep (but not for termination under
Section 11.3(b)), Celladon shall […***…].

11.4 Termination for Insolvency. Each party may terminate this Agreement upon
fifteen days prior written notice to the other party if the other party
(a) files in any court or agency, pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for the appointment of a receiver or trustee of such other party or of
substantially all of its assets, (b) proposes a written agreement of composition
or extension of substantially all of its debts, (c) is served with an
involuntary petition against it, filed in any bankruptcy or insolvency
proceeding, and such petition is not dismissed within 90 days after the filing
thereof, (d) proposes or is a party to any dissolution or liquidation, or
(e) makes an assignment of substantially all of its assets for the benefit of
its creditors. Should Celladon terminate this Agreement in accordance with
Section 11.4, Celladon shall pay to Novasep the Batch Price of all quantities of
Product ordered by Celladon and already manufactured but not yet delivered,
under production or under Purchase Orders submitted by Celladon, and Novasep
shall deliver such quantities of Product to Celladon in accordance with this
Agreement.

11.5 Termination by Celladon for Other Reasons. Celladon shall have the right to
terminate this Agreement at any time for reasons other than those stated in
Sections 11.2, 11.3 and 11.4 above, or for its convenience, upon written notice
to Novasep delivered no later than March 31, 2016, subject to Section 14.7. If
Celladon delivers written notice of termination of this Agreement pursuant to
this Section 11.5 on or before March 31, 2016 (or such later time as is
permitted under Section 14.7), Novasep shall be entitled to retain all amounts
paid by Celladon to Novasep pursuant to Section 7.1 of this Agreement and
Schedule 7.1 hereto prior to the date such notice of termination is delivered,
and Celladon shall pay to Novasep:

(a) […***…]; and

(b) a termination fee of […***…] EUR ([…***…] €).

11.6 Accrued Obligations; Survival. Neither expiration nor any termination of
this Agreement shall relieve either party of any obligation or liability
accruing prior to such

 

***Confidential Treatment Requested

 

40.



--------------------------------------------------------------------------------

expiration or termination, nor shall expiration or any termination of this
Agreement preclude either party from pursuing all rights and remedies it may
have under this Agreement, at law or in equity, with respect to breach of this
Agreement. In addition, the parties’ rights and obligations under Sections 6.3,
6.6, 6.8, 6.9, 6.10, 7.2 (last paragraph only), 7.6, 9.5, 9.6, 10.1, 10.2, 10.3,
10.4, 10.6, 10.7, 11.2, 11.5 and 11.6 and Articles 8, 12, 13 and 14 of this
Agreement shall survive expiration or any termination of this Agreement.

 

12. INDEMNIFICATION

12.1 Celladon Indemnification. Celladon hereby agrees to save, defend, indemnify
and hold harmless Novasep, its Affiliates, and its and their respective
officers, directors, employees, consultants and agents (“Novasep Indemnitees”)
from and against any and all losses, damages, liabilities, expenses and costs,
including reasonable legal expense and attorneys’ fees (“Losses”), to which any
such Novasep Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
out of: (a) the gross negligence or willful misconduct of any Celladon
Indemnitee (defined below); or (b) the development, manufacture, use, handling,
storage, sale or other disposition of Product or Final Product by or on behalf
of Celladon or any of its Affiliates or Third Party licensees or sublicensees;
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any Novasep Indemnitee.

12.2 Novasep Indemnification. Novasep hereby agrees to save, defend, indemnify
and hold harmless Celladon, its Affiliates, and its and their respective
officers, directors, employees, consultants, contractors and agents (“Celladon
Indemnitees”) from and against any and all Losses to which any such Celladon
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise out of the gross
negligence or willful misconduct of any Novasep Indemnitee; except, in each
case, to the extent such Losses result from the gross negligence or willful
misconduct of any Celladon Indemnitee.

12.3 Indemnification Procedures. In the event a party (the “Indemnified Party”)
seeks indemnification under Section 12.1 or Section 12.2, it shall inform the
other party (the “Indemnifying Party”) of a Claim as soon as reasonably
practicable after it receives notice of the Claim (it being understood and
agreed, however, that the failure by an Indemnified Party to give notice of a
claim as provided in this Section 12.3 shall not relieve the Indemnifying Party
of its indemnification obligations under this Agreement except and only to the
extent that such Indemnifying Party is actually damaged as a result of such
failure to give notice), shall permit the Indemnifying Party to assume direction
and control of the defense of the Claim (including the right to settle the Claim
solely for monetary consideration) using counsel reasonably satisfactory to the
Indemnified Party, and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the Claim. The Indemnified Party may
participate in the defense of the Claim at its own expense. The Indemnifying
Party shall keep the Indemnified Party advised of the status of such action,
suit, proceeding or claim and the defense thereof. The Indemnified Party shall
not agree to any settlement of such action, suit, proceeding or claim without
the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld, delayed or conditioned. The Indemnifying Party shall not
agree to any settlement of such action, suit, proceeding or claim or consent to
any judgment in respect thereof that does not

 

41.



--------------------------------------------------------------------------------

include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto, that imposes any liability or obligation on the
Indemnified Party or that acknowledges fault by the Indemnified Party without
the prior written consent of the Indemnified Party.

 

13. DISPUTE RESOLUTION

13.1 Disputes. Subject to Section 13.3, any claim, dispute, or controversy as to
the breach, enforcement, interpretation or validity of this Agreement (each, a
“Dispute”) will be referred to the Chief Executive Officer of Celladon and the
Chief Executive Officer of Novasep for attempted resolution. In the event such
individuals are unable to resolve such Dispute within 30 days of such Dispute
being referred to them, then, upon the written request of either party to the
other party, the Dispute shall be subject to arbitration in accordance with
Section 13.2, except as expressly set forth in Section 13.3.

13.2 Arbitration.

(a) Claims. Subject to Section 13.3 below, any Dispute that is not resolved
under Section 2.3 or Section 13.1, as applicable, within the applicable period
shall be resolved by final and binding arbitration administered by the
International Chamber of Commerce (the “Administrator”) in accordance with its
then-effective comprehensive arbitration rules and procedures (the “Rules”),
except to the extent any such Rule conflicts with the express provisions of this
Section 13.2. (Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings provided in the Rules.). The IBA Rules on the
Taking of Evidence in International Arbitration and the IBA Rules of Ethics for
International Arbitrators shall be utilized and applied in the Arbitration. The
Arbitration shall be conducted by one neutral arbitrator selected in accordance
with the Rules, provided that such individual shall not have any conflict of
interest or be a current or former employee or director, or a current
stockholder, of either party or any of their respective Affiliates. The
arbitration and all associated proceedings and communications shall be conducted
in English, and the arbitration shall be held in San Diego, California, USA, if
Novasep makes the written request for arbitration pursuant to Section 2.3 or
Section 13.1 (as applicable), and in London, England, if Celladon makes the
written request for arbitration pursuant to Section 2.3 or Section 13.1 (as
applicable).

(b) Hearing; Decision. The Arbitrator shall require that each party submit
concise written statements of position and shall permit the submission of
rebuttal statements, subject to reasonable limitations on the length of such
statements to be established by the Arbitrator. The Hearing shall be no longer
than five business days in duration. The Arbitrator shall also permit the
submission of expert reports. The Arbitrator shall render the Award within 30
days after the Arbitrator declares the Hearing closed, and the Award shall
include a written statement describing the essential findings and conclusions on
which the Award is based, including the calculation of any damages awarded. The
Arbitrator will, in rendering his or her decision, apply the substantive law of
the State of New Jersey, USA, excluding its conflicts of laws principles,
however the law of the arbitration will be that of the jurisdiction in which the
arbitration is being held (i.e., California or England, as applicable). The
Arbitrator’s authority to award damages shall be subject to the limitations set
forth in Section 9.6. The Award rendered

 

42.



--------------------------------------------------------------------------------

by the Arbitrator shall be final, binding and non-appealable, and judgment may
be entered upon it in any court of competent jurisdiction.

(c) Costs. Each party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrator and the Administrator; provided, however,
the Arbitrator shall be authorized to determine whether a party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
any or all of its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges,
travel expenses, etc.), and/or the fees and costs of the Administrator and the
Arbitrator.

13.3 Court Actions. Nothing contained in this Agreement shall deny either party
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
discussions between the parties or any ongoing arbitration proceeding. In
addition, either party may bring an action in any court of competent
jurisdiction to resolve disputes pertaining to the validity, construction,
scope, enforceability, infringement or other violations of patent or other
intellectual property rights, and no such claim shall be subject to arbitration
pursuant to Section 13.2. Each of the Parties herby waives to the fullest extent
permitted by Applicable Law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated by this
Agreement. Each of the Parties hereby (a) certifies that no representative,
agent or attorney of the other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it has been induced to enter into
this Agreement and the transactions contemplated by this Agreement, as
applicable, by, among other things, the mutual waivers and certifications in
this Section.

 

14. MISCELLANEOUS

14.1 Relationship between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party may assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever.

14.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, USA, excluding its
conflicts of laws principles.

14.3 Entire Agreement; Amendments. This Agreement (including the Exhibits
hereto) is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all matters contained herein, including
the Letter Agreement and the Confidentiality Agreement. The Exhibits to this
Agreement are incorporated herein by reference

 

43.



--------------------------------------------------------------------------------

and shall be deemed a part of this Agreement. This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representatives of both parties hereto.

14.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

14.5 Approval of Subcontractors. Novasep shall not subcontract any of the
Development Services or Product manufacturing and supply activities hereunder to
any Third Party without the prior written consent of Celladon or the prior
approval of the PGT, except to the extent such subcontracting is expressly
contemplated by, and the Third Party contractor is identified in, the Scope of
Work, the Technology Transfer Plan, any Project Plan or the Quality Agreement.
To the extent Novasep is permitted to subcontract Development Services or
Product manufacturing and supply activities hereunder to a Third Party
contractor pursuant to the preceding sentence, Novasep may do so; provided, in
each case, that: (a) none of Celladon’s rights hereunder are diminished or
otherwise adversely affected as a result of such subcontracting; (b) each such
Third Party contractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information of Celladon at least as stringent as
those set forth in Article 10 and obligations with respect to assignment of work
product and intellectual property rights resulting from subcontracted activities
sufficient for Novasep to comply with its obligations under Article 8; and
(c) Novasep shall be fully responsible for the compliance of each such Third
Party contractor with all applicable terms and conditions of this Agreement and
for payment of such Third Party contractor.

14.6 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign this Agreement and its rights and obligations hereunder without
the other party’s consent: (a) in connection with the transfer or sale of all or
substantially all of the business of such party to which this Agreement relates
to a Third Party, whether by merger, sale of stock, sale of assets or otherwise;
or (b) to an Affiliate, provided that the assigning party shall remain liable
and responsible to the non-assigning party hereto for the performance and
observance of all such duties and obligations by such Affiliate. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties, and the
name of a party appearing herein will be deemed to include the name of such
party’s successors and permitted assigns to the extent necessary to carry out
the intent of this section. Any assignment not in accordance with this Agreement
shall be void.

14.7 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement by reason of any
event beyond such party’s reasonable control, including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or

 

44.



--------------------------------------------------------------------------------

other casualty, any lack or failure of transportation facilities, any lack or
failure of supply of raw materials, any strike or labor disturbance, or any
other event similar to those enumerated above. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the party has not caused such event(s)
to occur. The affected party shall notify the other party of such force majeure
circumstances as soon as reasonably practical, and shall promptly undertake all
Commercially Reasonable Efforts necessary to cure such force majeure
circumstances. Notwithstanding the foregoing:

(a) should any force majeure circumstances affecting Novasep’s performance of
its obligations under this Agreement continue for longer than […***…] ([…***…])
months, then Celladon shall be excused from its obligation to pay the Take or
Pay Compensation until such time as such force majeure circumstances are cured;
and

(b) should any such force majeure circumstances continue for longer than […***…]
([…***…]) months, Celladon shall have the right to terminate this Agreement
under and in accordance with Section 11.5, except that the termination fee due
under Section 11.5(b) shall in such case be […***…] the amount specified
therein.

14.8 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
parties. The parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

14.9 Notices. All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or express
courier), sent by internationally-recognized express courier or sent by mail,
postage prepaid, addressed as follows:

  In the case of Celladon:

Celladon Corporation

11988 El Camino Real, Suite 650

San Diego, CA 92130-3579

USA

Fax: +1 (858) 964-0974

Attention: President and Chief Financial Officer

    With a required copy to:

Celladon Corporation

11988 El Camino Real, Suite 650

San Diego, CA 92130-3579

USA

Fax: +1 (858) 964-0974

Attention: General Counsel

 

***Confidential Treatment Requested

 

45.



--------------------------------------------------------------------------------

  In the case of Novasep:

Novasep, Inc.

23 Creek Circle

Boothwyn PA 19061

USA

Fax : +1                     

Attention: C.E.O.

    With a required copy to:

Novasep Holding SAS

39, rue Saint Jean de Dieu

F-69007 Lyon (France)

France

Attention : Chief Legal Officer

or to such other address(es) as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by internationally-recognized express courier; or (c) on the
fourth (4th) Business Day following the date of mailing, if sent by mail.

14.10 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. The term “including” or “includes” as used in this
Agreement means including, without limiting the generality of any description
preceding such term, and the word “or” has the inclusive meaning represented by
the phrase “and/or.” Unless otherwise specified, references in this Agreement to
any section shall include all subsections and paragraphs in such Section and
references in this Agreement to any subsection shall include all paragraphs in
such subsection. All references to days in this Agreement shall mean calendar
days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either party, irrespective
of which party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language, and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the parties regarding this Agreement shall be in the
English language.

14.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Agreement may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.

[Signature page follows]

 

46.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Development,
Manufacturing and Supply Agreement as of the Effective Date.

 

CELLADON CORPORATION NOVASEP, INC. By:

/s/ Paul B. Cleveland

By:

/s/ Andrew Brennan

Name: Paul B. Cleveland Name: Andrew Brennan Title: President and CFO Title:
C.E.O.

Date:

March 20, 2015 Date: March 20, 2015

 

47.



--------------------------------------------------------------------------------

Exhibit Index:

All the following appendixes and exhibits are attached to this Agreement and
form an integral part thereof :

 

Exhibit A Celladon Materials Specifications Exhibit B Scope of Work Exhibit C
Specifications Exhibit D Quality Agreement Exhibit E Price table

 

48.



--------------------------------------------------------------------------------

Exhibit B

[...***...]

 

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Exhibit E

[…***…]

 

***Confidential Treatment Requested